ICJ_058_NuclearTests_AUS_FRA_1974-12-20_JUD_01_ME_09_FR.txt. 391

OPINION DISSIDENTE DE SIR GARFIELD BARWICK

[Traduction]

Par son ordonnance du 22 juin 1973, la Cour a séparé deux questions,
celle de sa compétence pour connaitre de la requéte et celle de la recevabi-
lite de cette dernière, de toutes les autres qui se posent en l’espèce. Elle a
décidé que «les pièces écrites [porteraient] d’abord » sur ces questions.
Elles seules devaient donc retenir l'attention des Parties. Chacune d’elles
devait être appréciée par rapport à la situation qui existait à la date où la
requête a été présentée à la Cour, c’est-à-dire le 9 mai 1973. Se confor-
mant à l'ordonnance de la Cour, le demandeur a consacré son mémoire
et ses plaidoiries exclusivement à ces questions. Ni le mémoire ni les
plaidoiries n’ont traité d’autre chose.

Ayant lu le mémoire et entendu ces plaidoiries, la Cour a examiné
lesdites questions mais, alors que les Parties attendent une décision a
leur sujet, la Cour, de sa propre initiative et sans en informer les Parties, a
statué que la requéte était devenue sans objet en raison d’événements
postérieurs au dépôt de la requête. Elle a pris en considération des indica-
tions relatives a des faits qui se seraient produits depuis la clôture de la
procédure orale et elle les a traitées comme des éléments de preuve en
l'espèce, et cela sans en aviser les Parties. Elle a tiré de ces indications une
conclusion de fait. Elle a aussi donné de la requête une interprétation
particulière. C’est en partant de cette conclusion et de cette interprétation
que la Cour a apprécié si la requête était devenue sans objet, point qui,
à mon avis, ne se rattache à aucune des deux questions sur lesquelles les
plaidoiries ont porté. Il s’agit d’un problème tout à fait différent et nouveau.
Les Parties n’ont donc pas eu la possibilité de développer devant la Cour
leurs arguments sur les conclusions à tirer des événements survenus depuis
le dépôt de la requête ou sur la bonne interprétation de la requête elle-
même, soit pour traiter la question que la Cour a tranchée soit pour se
demander s’il convenait de la trancher comme la Cour l’a fait ou de la
trancher à ce stade de l’instance: on aurait pu en effet soutenir que cette
question, si elle se posait, n’avait pas un caractère exclusivement préli-
minaire dans les circonstances de l'espèce. La conclusion de fait et l’inter-
prétation de la requête peuvent de toute évidence prêter à discussion. De
plus, les motifs de l’arrêt font intervenir d'importantes considérations de
droit international. Il aurait donc été hautement indiqué d’entendre les
arguments des conseils et d’obtenir leur assistance. De toute manière le
demandeur aurait dû pouvoir s'exprimer sur toutes les questions que
soulevait la décision de la Cour.

142
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 392

Au lieu de cela, sans informer les Parties de l’objet de son examen et
sans les entendre, la Cour, par un arrêt dans lequel elle décide de ne pas
poursuivre l'affaire, évite de statuer sur les deux questions dont elle était
saisie et qui avaient été débattues.

Cette manière d’agir est à mon sens injustifiable et contraire à ce qu’on
peut attendre d’un tribunal. La procédure suivie est selon moi injuste
parce qu’elle ne respecte pas une obligation essentielle qui s’impose à la
Cour dans son activité juridictionnelle. En tant que juge, je ne saurais la
cautionner et, pour cette raison déjà, je ne puis m’associer à l’arrêt de la
Cour. I] m'est en outre impossible d’y souscrire parce que je ne puis en
accepter les motifs et parce qu’à mon avis les éléments sur lesquels repose
la décision ne justifient pas la conclusion à laquelle la Cour a abouti. Je
regrette donc de devoir exprimer mon dissentiment.

Il paraît parfaitement raisonnable de penser que, si la France était
disposée à s'engager à l’égard de l’Australie par la promesse sans réserve
de ne plus effectuer d’essais nucléaires atmosphériques dans le Pacifique
Sud et si Australie s’estimait de ce fait suffisamment protégée, il serait
opportun d’arriver à un compromis et de retirer la requête. Mais c’est Jà
une décision qui ne relève que des Etats souverains. Elle n’est pas du
ressort de la Cour. Le Règlement de la Cour fournit les moyens de mettre
fin à l’instance si les parties en décident ainsi (voir art. 73 et 74). I] n’entre
pas dans les attributions de la Cour de forcer un Etat à accepter un
compromis ni d'imposer elle-même un compromis.

Il se peut qu’un profane, qui n’est pas tenu par le droit, soit raisonna-
blement fondé à estimer qu’une décision politique prise par la France,
de ne plus exercer ce qu’elie prétend être son droit d’effectuer des essais
nucléaires dans l’atmosphère, puisse être considérée lorsqu'elle est rendue
publique comme mettant fin au litige entre l’Australie et la France. Mais
la Cour est un organe judiciaire chargé de dire le droit et de l’administrer.
Elle ne saurait adopter le point de vue du non-initié et doit s’en tenir aux
principes juridiques et à leur application.

La Cour a décidé que la requête était devenue «sans objet » et qu’elle
n’appelait en conséquence aucune décision de sa part. Dans ie domaine
qui nous intéresse les mots «sans objet », appliqués à une requête ou à
une demande, impliquent à mon sens, dans les circonstances de l’espèce,
soit qu’il n'existe entre les Patries aucun différend susceptible d’être résolu
par la Cour en application des normes juridiques auxquelles elle peut
faire appel, soit que la Cour ne puisse accorder la satisfaction demandée,
soit que, dans les conditions qui existent ou qui existeraient au moment
où la Cour est appelée à accorder cette satisfaction, la Cour, dans l’exer-
cice de sa fonction judiciaire, ne puisse rendre une décision produisant
effet pour les Parties ou pour leurs droits.

Employer l’expression «est devenue sans objet » dans les circonstances
actuelles revient à dire selon moi que larrêt ne peut se justifier que si le
différend entre la France et l’Australie au sujet de leurs droits réciproques
a été résolu, a cessé d'exister, ou si la Cour, dans les circonstances de

143

 
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 393

lespéce, n’est pas à même, dans l'exercice de sa fonction judiciaire, de faire
une déclaration ou de prononcer une injonction ayant effet entre les Parties.

On notera que j’ai dit du différend qui oppose la France à l'Australie
que c’était un différend portant sur leurs droits réciproques. J’expliquerai
par la suite les raisons pour lesquelles j'estime que telle est la nature de
leur différend. Mais il convient de faire observer dès maintenant que si le
différend opposant les Parties ne portait pas sur leurs droits réciproques,
la requête aurait été «sans objet» au moment de son dépôt et que la
question de savoir si elle est désormais sans objet n'aurait pas pu se poser.
En revanche s’il existait entre les Parties un différend portant sur leurs
droits réciproques, c'est par rapport à ce différend qu'il faut déterminer si
la requête est désormais sans objet.

Il va de soi que, si la Cour n'était pas compétente ou si la requête était
irrecevable parce qu'il n’y a jamais eu entre les Parties de différend au
sujet de leurs droits juridiquement protégés, la Cour ne devrait pas
poursuivre l’instance. Mais la Cour ne s’est pas prononcée sur ces ques-
tions. L'arrêt n'est fondé ni sur un défaut de juridiction ni sur l’irrece-
vabilité de la requête à la date à laquelle elle a été présentée, encore qu'il
semble en résulter implicitement que la requête était recevable à la date
de son dépôt.

Pour m'expliquer aussi clairement que possible à ce sujet, il me faudra
tout d’abord examiner les deux seules questions au sujet desquelles des
arguments ont été présentés à la Cour. J’indiquerai ensuite les raisons
pour lesquelles je ne puis souscrire à f’arrêt (voir p. 439 ci-après). Je
présenterai d'abord mes conclusions et je développerai ensuite les motifs
sur lesquels elles reposent.

A mon avis, la Cour est compétente pour connaître d’un différend au
sujet duquel la France et Australie se contestent réciproquement un
droit en vertu de l’article 36, paragraphe |, et de l’article 37 du Statut de la
Cour et de l'article 17 de l’Acte général de Genève du 26 septembre 1928.
J'estime en outre qu’à la date où la requête a été déposée il existait, et il
existe encore selon moi, un différend entre la France et l'Australie au sujet
de leurs droits réciproques et des conséquences pour le territoire et
l'environnement de Australie des explosions d’engins nucléaires
auxquelles la France a procédé dans le Pacifique Sud.

En outre les Parties s’opposaient et continuent de s’opposer sur le point
de savoir si, d'après le droit international, les essais d'armes nucléaires
dans l'atmosphère sont licites ou non. Sous réserve d’un plus ample
examen de l'intérêt juridique du demandeur par rapport à ce dernier
différend, je suis d'avis que les Parties, à la date de la requête et a l’heure
actuelle, se contestent réciproquement un droit au sujet des essais d’armes
nucléaires en atmosphère.

S'il faut y voir une question à part en la présente espèce, j'estime que
la demande du requérant est recevable pour tous les chefs qu’elle com-
porte à l'exception de celui qui a trait à J’illicéité des essais d’armes
nucléaires dans l’atmosphére. A mon sens, la question de savoir si le

144
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 394

requérant a un intérêt juridique à faire valoir cette dernière reclamation
n’a pas un caractère exclusivement préliminaire et ne peut être tranchée à
ce stade de l’instance.

Les distinctions qui ressortent implicitement des conclusions ainsi
exposées seront précisées dans la suite de la présente opinion.

Mon attitude à l’égard de l'arrêt de la Cour est donc que celle-ci est
actuellement saisie d’une requête qui est recevable dans les limites que
j'ai indiquées et dont la Cour est compétente pour connaître. Il me paraît
que, conformément à l’article 38 du Statut, la Cour aurait dû trancher la
question de sa compétence et, s’il s’agit d’une question distincte, celle de la
recevabilité de la requête.

J’estime que le différend entre les Parties au sujet de leurs droits juri-
diquement protégés n’a pas été résolu et n’a pas non plus disparu en
raison du communiqué et des déclarations cités dans l'arrêt et qu'il
existait toujours à Ja date de la requête un différend opposant les Parties
au sujet de ces droits. Il en va ainsi, selon moi, même si, contrairement à
l’opinion que j’ai exprimée, le communiqué et les déclarations en question
constituent de la part de la France une assurance selon laquelle elle ne
procédera plus à des essais nucléaires dans l’atmosphère. Cette assurance,
pour autant qu’elle ait été donnée, ne confère à l’Australie aucun droit au
sujet des explosions nucléaires et des essais d’armes nucléaires: en fait
elle confirme implicitement le droit de la France de continuer à procéder à
ces explosions ou à ces essais. À mon avis, une assurance semblable ne
saurait, en elle-même, résoudre un différend portant sur des droits
juridiquement protégés.

J’estime en outre que l’arrêt ne peut se fonder sur les éléments et sur
les motifs qui y figurent.

J’exposerai maintenant les raisons pour lesquelles j’ai abouti à ces
différentes conciusions.

INDICATION DE MESURES CONSERVATOIRES

Le 22 juin 1973, à la majorité des voix, la Cour a indiqué, en attendant
son arrêt définitif dans l'instance, des mesures conservatoires tendant à ce
que:

«Le Gouvernement australien et le Gouvernement français
veillent l’un et l’autre à éviter tout acte qui risquerait d’aggraver ou
d'étendre le différend dont la Cour est saisie ou de porter atteinte au
droit de l’autre Partie à obtenir l’exécution de tout arrêt que la Cour
pourrait rendre en l'affaire; et en particulier le Gouvernement
français s’abstienne de procéder à des essais nucléaires provoquant
le dépôt de retombées radioactives sur le territoire australien. »

L’un des considérants de l’ordonnance est ainsi rédigé :

«Considérant que, lorsqu’elle est saisie d’une demande en indica-
tion de mesures conservatoires, la Cour n’a pas besoin, avant d’indi-
quer ces mesures, de s’assurer de façon concluante de sa compétence

145
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 395

quant au fond de Paffaire, mais qu’elle ne doit cependant pas indi-
quer de telles mesures si les dispositions invoquées par le demandeur
ne se présentent pas comme constituant, prima facie, une base sur
laquelle la compétence de la Cour pourrait être fondée... »

Après avoir indiqué au paragraphe 14 de l'ordonnance que le Gouverne-
ment australien (le demandeur) fondait la compétence de la Cour pour
connaître de sa requête 1) sur l’article 17 de l’Acte général de Genève du
26 septembre 1928, rapproché de l’article 36, paragraphe 1, et de l'ar-
ticle 37 du Statut de la Cour, et 2) subsidiairement, sur l'article 36, para-
graphe 2, du Statut de la Cour et les déclarations déposées en vertu de cet
article par l'Australie et la France, la Cour a conclu:

«Considérant que les éléments soumis à la Cour l’amènent à
conclure, au stade actuel de la procédure, que les dispositions
invoquées par le demandeur se présentent comme constituant, prima
facie, une base sur laquelle la compétence de la Cour pourrait être
fondée; et qu'en conséquence la Cour se propose d'examiner la de-
mande en indication de mesures conservatoires présentée par le
demandeur... »

Exposant sommairement dans ma déclaration du 22 juin 1973 les
raisons pour lesquelles j’ai voté avec la majorité en faveur de Vindication
de mesures conservatoires, J'ai écrit:

«J'ai voté en faveur de l'indication de mesures conservatoires et
de l’ordonnance de la Cour sur la suite de la procédure, convaincu
par les discussions très approfondies auxquelles la Cour a procédé
ces dernières semaines et par mes propres recherches que l’Acte
général de 1928 et la déclaration du Gouvernement français acceptant,
avec réserve, la juridiction obligatoire de la Cour constituent lun
et l’autre, prima facie, une base possible de compétence de la Cour
pour connaître des demandes formulées par l'Australie dans sa
requête du 9 mai 1973 et se prononcer à leur sujet. »

Jentendais ainsi souligner que la Cour avait à l’époque examiné la
question de sa compétence d'une manière très approfondie et qu’elle
n'avait pas pris sa décision sur la base de simples présomptions ou de
considérations superficielles. Conformément à la jurisprudence de la
Cour, cet examen avait permis de dire qu'il semblait exister, prima facie,
une base sur laquelle la compétence de la Cour pourrait être fondée.

Pour ma part j'estimais probable, à l'époque, qu'à la date de la requête
l’Acte général de Genève du 26 septembre 1928 (l’Acte général) conservait
sa validité en tant que traité en vigueur entre l'Australie et la France et
que le différend entre ces Etats, comme en témoignaient les documents
déposés en même temps que la requête, relevait de l’article 17 de FActe
général.

La prise en considération comme base juridictionnelle des déclarations
par lesquelles la France et l'Australie ont accepté la juridiction obligatoire

146
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 396

de la Cour en vertu de l’article 36, paragraphe 2, du Statut avec certaines
réserves, notamment celle de la France en date du 20 mai 1966, soulève
d’autres questions sur lesquelles je n’avais pas alors à me prononcer
mais qui n’excluaient pas nécessairement à première vue, selon moi, la
possibilité que la Cour soit compétente sur cette base.

Afin de régler aussi rapidement que possible la question de la compé-
tence de la Cour et celle de la recevabilité de la requête, la Cour a décidé
que les pièces écrites porteraient d’abord sur ces questions.

FAUT-IL TRANCHER D'ABORD LA QUESTION DE LA COMPETENCE
OU CELLE DE LA RECEVABILITÉ ?

Je n’ai pas découvert dans les décisions adoptées par la Cour, dans les
opinions des juges, ni dans les ouvrages de droit international de défini-
tion de la recevabilité qui soit universellement applicable. Dans l'opinion
dissidente qu’il a émise en la présente espèce (C.1.J. Recueil 1973, p. 126),
M. Petrén a donné une définition très large de la recevabilité et, dans
la sienne, M. Gros a fait valoir que l’absence d’un différend justiciable,
c'est-à-dire d’un différend que la Cour puisse résoudre en appliquant
des normes juridiques, rend la requête « sans objet » et donc irrecevable
ab initio. Dans-la déclaration qu’il a faite à l’époque, M. Jiménez de
Aréchaga a considéré qu’au paragraphe 23 de son ordonnance la Cour
a entendu indiquer que l'existence d’un intérêt juridique du demandeur à
soutenir ses prétentions constituait un aspect de la recevabilité.

Dans le mémoire et dans les plaidoiries qu’il a consacrés à la question
de la recevabilité, le demandeur s’est borné en substance à examiner la
question de savoir s’il avait un intérêt juridique à présenter sa requête.
Mais la Cour elle-même n’a fait sienne aucune conception particulière de
la recevabilité. Le Président a souligné au cours des audiences que la
Cour déciderait elle-même de la portée de la question de la recevabilité,
et qu’en particulier elle ne s’en tiendrait pas forcément à la conception
que semblaient avoir adoptée les conseils. Je reviendrai plus tard sur la
question de Ja recevabilité, sujet qui appelle un examen dans la mesure
où, dans la présente affaire, il se distingue de la compétence.

Au stade préliminaire d’une affaire, il peut y avoir à déterminer s’il
convient de se prononcer sur la recevabilité d’une requête avant de
statuer sur tout problème de compétence. Il semble que les opinions
soient partagées quant à savoir si, dans un cas concret, il y a lieu d’établir
la compétence avant de passer à la recevabilité de la requête, témoin d’une
part les vues exprimées dans l’opinion individuelle de sir Percy Spender
et dans les opinions dissidentes du Président (M. Klaestad), de M. Ar-
mand-Ugon et de sir Hersch Lauterpacht en l'affaire de l’/nterhandel
(C.J. Recueil 1959, p. 6), et d’autre part les thèses de sir Gerald Fitz-
maurice dans son opinion individuelle en l’affaire du Cameroun septen-
trional (C.1.J. Recueil 1963, p. 15). On ne discerne aucune règle univer-
selle nettement consacrée par la Cour et qui voudrait que dans une affaire
quelconque l’une des deux questions soit résolue avant l’autre.

147
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 397

Mais en admettant même que dans certains cas la Cour doive se pro-
noncer sur la recevabilité d’une affaire avant de s’assurer de sa propre
compétence ou de l’étendue de celle-ci, j'estime qu’en l’occurrence la
Cour devait tout d’abord établir sa juridiction. J’aboutis à cette conclu-
sion pour deux raisons. Premièrement, il y a, a-t-on dit, une question de
recevabilité à régler dans la présente instance qui, même si elle existe en
tant que question distincte, me paraît liée au problème de la compétence
et qui, étant donné la source de juridiction invoquée — l'article 17 de
PActe général — se prêterait difficilement à un examen tout à fait séparé.
Deuxièmement, la Cour a déjà indiqué des mesures conservatoires et
souligné la nécessité d'aboutir rapidement à une décision définitive au
sujet de sa compétence pour connaître de la requête. À mon avis, il ne
serait pas judiciairernent approprié d’éluder maintenant une décision sur
la compétence de la Cour en s’attachant à examiner préalablement la
recevabilité de la requête, ce qui impliquerait que les deux notions
s’excluent mutuellement en l'espèce.

CARACTÈRE EXCLUSIVEMENT PRÉLIMINAIRE DES QUESTIONS

Je dois présenter ici quelques observations générales au sujet du carac-
tère qu’aurait dû revêtir un examen de la compétence et de la recevabilité
effectué en vertu de l’ordonnance du 22 juin 1973. Bien que l’ordonnance
ne le dise pas expressément, il m’a paru que ces questions ont été conçues
comme étant préliminaires et devant être plaidées et tranchées comme
telles. [1 ne convient de les traiter au présent stade de l’instance que dans
la mesure où chacune d’elles a «un caractère exclusivement préliminaire»;
si ce n’est pas le cas leur examen doit être renvoyé au stade du fond.

Dans le Règlement amendé le 10 mai 1972, où figure le texte actuel de
l'article 67, paragraphe 7, la Cour a prévu qu’une affaire pourrait être
examinée en deux temps et que les questions de compétence et de recevabi-
lité, et toute autre question préjudicielle, pourraient être résolues dans
une première phase s’il était possible de les considérer comme ayant un
caractère exclusivement préliminaire. L’article 67, d’après son texte, ne
peut s'appliquer que si une partie défenderesse élève régulièrement une
exception contre la compétence de la Cour ou contre la recevabilité de la
requête. En l’espèce, le défendeur n’a présenté aucune exception d’in-
compétence ou d’irrecevabilité dans les conditions prévues à l’article 67.
On peut donc dire que, techniquement, l’article 67, paragraphe 7, ne
régit pas la procédure dans la présente phase. Toutefois, même s’il n’est
pas applicable à ce stade, par sa simple présence dans le Règlement, ce
paragraphe ne peut manquer d’influer sur l'examen des deux questions.
Il en ressort en effet très nettement que lorsque des questions comme
celles de la compétence ou de la recevabilité sont détachées du fond, elles
ne peuvent être tranchées indépendamment de celui-ci que si elles ont un
caractère exclusivement préliminaire, autrement dit, si on peut statuer à
leur sujet sans se prononcer sur le fond. La division de l’affaire en phases,

148
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 398

décidée par l’ordonnance de la Cour du 22 juin 1973, doit donc être
adaptée à l’esprit du Règlement, de sorte que les seules questions qui
puissent être résolues pour le moment sont celles qui revêtent un caractère
exclusivement préliminaire. La teneur du mémoire et le déroulement des
plaidoiries montrent que le demandeur a compris qu’il ne serait statué
sur chaque question que si elle avait ce caractère. Aucun dissentiment ne
s’est manifesté à cet égard.

LE RÔLE DE L'ARTICLE 53

L'article 53 du Statut dispose:

«1. Lorsqu'une des parties ne se présente pas, ou s’abstient de
faire valoir ses moyens, l’autre partie peut demander à la Cour de lui
adjuger ses conclusions.

2. La Cour, avant d’y faire droit, doit s’assurer non seulement
qu'elle a compétence aux termes des articles 36 et 37, mais que les
conclusions sont fondées en fait et en droit. »

Une partie peut demander l’application de ces dispositions quand son
adversaire fait défaut faute de comparaître ou de conclure. Lorsqu'elle
est priée par une partie de se prononcer sur sa demande maigré le défaut
de lautre, la Cour, avant de statuer, doit s'assurer de sa compétence et
du bien-fondé de la demande en fait et en droit. Si l’article ne figurait pas
dans le Statut, il n’est pas douteux que, une fois convaincue de sa propre
compétence et du bien-fondé des conclusions de l’État demandeur, la
Cour serait habilitée à donner gain de cause à celui-ci, malgré le défaut
faute de comparaître ou de conclure de la partie défenderesse. L’article
confirme ce pouvoir et son inclusion dans le Statut s'explique sans doute
par le fait que les parties devant la Cour sont des Etats souverains et
qu'il permet de présumer le consentement à la procédure par défaut.

Compte tenu de sa rédaction, l’article s'applique exclusivement selon
moi à la phase de la procédure où la demande est examinée et tranchée au
fond. Aussi, et étant donné la nature même de ces mesures et les circons-
tances dans lesquelles elles sont indiquées, l’article 53 ne joue à mon
avis aucun rôle au stade des mesures conservatoires. C’est d’ailleurs ainsi
que la Cour a traité l’article lorsqu'elle a, dans le passé, examiné l’indica-
tion de mesures conservatoires; je renvoie notamment au paragraphe 15
de l’ordonnance rendue dans l'affaire de la Compétence en matière de
pêcheries (Royaume-Uni c. Islande), mesures conservatoires (C.LJ.
Recueil 1972, p. 15) et au paragraphe 13 de l’ordonnance du 22 juin 1973
en la présente affaire (C.I.J. Recueil 1973, p. 101). A ces deux occasions,
les observations de la Cour au sujet du point jusqu’où elle doit aller pour
s’assurer de sa propre compétence démentent absolument l’idée que

149
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 399

l’article 53 régissait la phase de l'examen des mesures conservatoires.
Ces observations de la Cour ne contredisent pas non plus à mon avis les
thèses exprimées par sir Hersch Lauterpacht dans laffaire de l’Interhandel,
mesures conservatoires (C.L.J. Recueil 1957, p. 118); en revanche, la Cour
ne s’est pas montrée disposée à faire sienne l’interprétation plus restrictive
donnée par M. Winiarski et Badawi Pacha dans l’affaire de I’ Anglo-Iranian
Oil Co. (C.LJ. Recueil 1951, p. 96-98) et reprise par M. Padilla Nervo
dans l'affaire de la Compétence en matière de pêcheries (C.I.J. Recueil 1972,
p. 21).

Sans perdre de vue cette considération fondamentale que la Cour n’a
qu’une compétence limitée qui dépend en derniére analyse du consente-
ment des Etats, il est essentiel de rappeler que l’article 41 du Statut de
la Cour l’habilite expressément à indiquer des mesures conservatoires
si elle estime que les circonstances l’exigent — et, à la différence de lar-
ticle 53, Particle 41 ne restreint pas ce pouvoir expressément ou, dirai-je,
implicitement, par des considérations relatives à la compétence ou au
fond de l’affaire. Les premiers mots du paragraphe 2 de l’article 41: «En
attendant l’arrêt définitif », apportent à mon avis la preuve que l’article 53
ne vise pas Pindication de mesures conservatoires et n’en conditionne pas
l'examen. Je dois donc dire, respectueusement, que je ne saurais souscrire
à la thèse contraire. Mais bien que l’article 41 ne vise pas les questions
de compétence ou de fond, la Cour examinera sa compétence dans les
limites déjà évoquées avant d'indiquer des mesures conservatoires, et un
mal-fondé manifeste au fond influera certainement sur sa décision de
prescrire ou de ne pas prescrire de semblables mesures.

Le demandeur n’a pas encore prié la Cour de lui adjuger ses conclusions.
Je dirai même qu'il en a été empêché par l'ordonnance du 22 juin séparant
du fond les deux aspects de la compétence et de la recevabilité. L’ar-
ticle 53 n’entre donc pas en jeu au présent stade de l’instance. Par son
ordonnance, la Cour a décidé de faire porter l’examen sur sa compétence.
Si par la suite la Cour confirme qu’elle est compétente, cette conclusion
satisfera bien entendu pour une part aux prescriptions de l’article 53 au
moment où celui-ci devra s'appliquer. A la vérité, après avoir rendu son
ordonnance du 22 juin, et abstraction faite des dispositions de l’article 53,
la Cour ne pouvait pas pousser plus loin son examen de l'affaire 4 moins
soit de s'être assurée de sa compétence et de la recevabilité de la requête,
soit d’avoir conclu que dans les circonstances de l'espèce l’une ou l’autre
de ces questions n’avait pas un caractère exclusivement préliminaire.
Dans cette dernière hypothèse, ladite question pouvait être tranchée au
stade du fond, et c’est ce que l’article 53 paraît envisager. Ni l’article 53
ni aucune autre disposition du Statut ne traite de la recevabilité de la
requête.

COMPÉTENCE

J'en viens à la question de la compétence de la Cour pour connaître
de la requête, laquelle a été dûment déposée le 9 mai 1973. C’est donc à

150
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 400

cette date qu’il convient de se placer pour apprécier les questions de
compétence et de recevabilité. La requête conclut en ces termes:

«En conséquence, le Gouvernement australien prie la Cour dire
et juger que, pour l’un quelconque ou l’ensemble des motifs exposés
ci-dessus ou pour tout autre motif jugé pertinent par la Cour, la
poursuite des essais atmosphériques d'armes nucléaires dans l'océan
Pacifique Sud n’est pas compatible avec les règles applicables du droit
international et

Ordonner

à la République française de ne plus faire de tels essais. »

Il importe de souligner d'emblée que Ja requête vise à obtenir à la fois
une déclaration et une injonction. Selon moi la demande de déclaration a
manifestement pour objet d’obtenir des mesures correctives au fond et ne
constitue pas simplement un considérant ou un motif invoqué pour
justifier l’injonction sollicitée. On pourrait à vrai dire concevoir que,
si les circonstances s’y prétaient, la déclaration suffise. L’importance de
cette observation fondamentale par rapport à la nature de la décision
sollicitée apparaîtra pleinement par la suite.

La Cour a dûment notifié à la France, par télégramme, le dépôt de la
requête. Une copie de cette dernière a été dûment transmise en temps
voulu au Gouvernement français.

L'article 38, paragraphe 3, du Règlement prévoit qu’en accusant
réception d’une telle notification de la Cour la partie contre laquelle la
requête est présentée et qui est ainsi avisée doit, au moment de l'accusé de
réception, ou sinon le plus tôt possible, faire connaître à la Cour le nom
de son agent.

Par lettre en date du 16 mai 1973, la France, par l'intermédiaire de son
ambassadeur aux Pays-Bas, a accusé réception de la notification du dépôt
de la requête, mais elle n’a pas désigné d’agent. La France a fait connaître
à la Cour qu'à son avis, c’est-à-dire à l’avis de la France, la Cour n'avait
manifestement pas compétence pour se prononcer sur la requête et que
la France n’avait pas l'intention de participer à l’instance. Effectivement,
elle n’y a pas pris part en accomplissant l’un des actes formellement
prévus par le Règlement. La France a demandé que la Cour raye purement
et simplement l'affaire du rôle, ce qui fut refusé en juin 1973 — attitude
confirmée par la décision finale rendue en l’espèce.

Un point fondamental est que la Cour seule est habilitée à déterminer
si elle est ou non compétente pour connaître d’une matière quelconque.
Cela résulte de l’article 36, paragraphe 6, de son Statut. Aucun Etat ne
peut trancher cette question. Dans son Règlement (art. 67), la Cour a
défini la procédure qui lui permet d'examiner les conclusions d’un Etat
qui conteste sa compétence dans un cas particulier. La France ne s’est
pas prévalue de ces dispositions. L’affaire s’est poursuivie sans qu’une

151
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 401

exception d’incompétence ait été dûment présentée de la manière envi-
sagée par le Règlement.

La lettre de l'ambassadeur du 16 mai 1973 était accompagnée d’une
annexe comptant quelque onze pages de texte dactylographié sur papier
grand format, où étaient exposés les motifs que la France avait de con-
clure à l’incompétence manifeste de la Cour pour connaître de la requête.
Ce document, qui a été dénommé dans la suite de la procédure l’«annexe
française » a joué tout au long de l’instance un rôle assez ambigu mais
pour finir on en est venu à le traiter comme une conclusion présentée
dans une pièce de procédure, ce qu’il n’est évidemment pas. Etant simple-
ment juge ad hoc, je m’abstiendrai de me prononcer sur l’opportunité ou
linopportunité d'admettre une communication telle que l’annexe fran-
çaise, Je note cependant qu'une situation assez semblable s’est présentée
dans l'affaire de la Compétence en matière de pêcheries (C.I.J. Recueil
1973, p. 1), mais la question de savoir si la Cour permet, à titre de pra-
tique régulière, que des «conclusions » de ce genre soient soumises en
dehors du cadre du Règlement ne me concerne naturellement pas.

Bien entendu, en l’absence de l’une des parties, tout tribunal aura à
cœur de rechercher, de sa propre initiative, les motifs qu’aurait pu
légitimement invoquer contre la requête la partie qui ne s’est pas pré-
sentée. On ne saurait donc dire que la Cour ait eu tort de considérer la
teneur de l’annexe française, au moment où elle l’a reçue, comme four-
nissant une indication de certains de ces motifs. En fait le contenu de
l'annexe et celui du Livre blanc français sur les expériences nucléaires,
qui a été publié, mais non communiqué à la Cour, durant l'instance, ont
été pris pleinement en considération.

J'en arrive aux raisons qui m’aménent à conclure que l’Acte général
de Genève du 26 septembre 1928 était un traité en vigueur entre l’Australie
et la France à la date du dépôt de la requête, ce qui établit la compétence
de la Cour en vertu de l’article 36, paragraphe |, pour statuer sur un
différend à propos duquel les Parties se contestent réciproquement un
droit.

Le demandeur cherche à fonder la compétence de la Cour sur deux
bases alternatives et n’essaie pas de les cumuler comme l’a fait la Belgique
en l’affaire de la Compagnie d'électricité de Sofia et de Bulgarie (C.P.J.1.
série C, 1938, p. 64) pour les deux fondements de la juridiction de la Cour
qu’elle invoquait en l’espèce. Le demandeur n’essaie pas d'utiliser l’une
des bases de compétence pour renforcer ou compléter l’autre. Il les prend,
ainsi que le fait le Statut de la Cour selon moi, comme deux sources de
juridiction indépendantes ou, pourrait-on dire d’une façon plus imagée,
deux voies d’accès indépendantes à la Cour. Le demandeur se prévaut en
principe de la compétence conférée à la Cour par l’article 36, paragraphe 1,
du Statut et, pour justifier qu'il s’agit bien, conformément aux termes de
cet article, d’un «cas spécialement prévu dans les traités et conventions en
vigueur » il fait état de l’application combinée de l’article 17 de l’Acte
général et de l’article 37 du Statut de la Cour, ainsi que de son différend
avec la France.

152
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 402

L'article 36, paragraphe 2, du Statut de la Cour est invoqué comme
autre source de compétence, la France et l’Australie ayant, conformément
à cet article, déclaré qu'elles acceptaient Ja juridiction obligatoire de fa
Cour, chacune avec des réserves, en particulier, dans le cas de la France,
celle du 20 mai 1966.

Etant parvenu à la ferme conclusion que la Cour est compétente en
lPespèce en vertu de l’article 36, paragraphe I, du Statut, et les deux
sources de compétence invoquées étant placées sur le même pied en
l'occurrence, il me paraît superflu de prendre position sur l’autre base de
la juridiction: Particle 36, paragraphe 2, qui, dans ces conditions, cesse à
mon avis d’être pertinente. J'aurai cependant à évoquer la thèse suivant
laquelle une déclaration d’acceptation de la clause facultative de l’ar-
ticle 36, paragraphe 2, est inconciliable avec le maintien en vigueur des
obligations prévues par l’Acte général et en fait s’y substitue. J’examinerai
aussi la seconde thèse, qui voudrait que la réserve dont la France a assorti
le 20 mai 1966 sa déclaration d’acceptation de la juridiction obligatoire
vaille aussi, dans la limite définie par ses propres termes, pour les obli-
gations en vertu de l’Acte général, à supposer que ces dernières existent.
Je crois cependant pouvoir dire ici que je ne serais pas disposé à accepter
en totalité les thèses du demandeur sur le sens et la portée de la réserve
apportée par la France, le 20 mai 1966, à sa déclaration d’acceptation de
la juridiction obligatoire de la Cour.

C’est un lieu commun de dire que la compétence de la Cour dépend
fondamentalement du consentement des Etats mais que ce consentement
peut être donné à titre général dans un traité, aussi bien que sur une
base ad hoc. Qu'elle soit donnée dans un traité multilatéral ou dans une
clause compromissoire d’un traité bilatéral l'acceptation de la compétence
ne peut être révoquée ou modifiée que dans les conditions prévues dans
l'instrument où elle figure, aussi longtemps que celui-ci reste en vigueur
conformément au droit des traités. Le consentement ainsi donné subsiste
conformément aux termes convenus et n’a besoin d’être réaffirmé à aucun
moment pour conserver son efficacité. Quand un instrument stipule les
conditions dans lesquelles les obligations qu’il prévoit peuvent prendre
fin ou être modifiées, on ne peut y mettre fin ou les modifier que de la
manière prescrite tant que le traité demeure en vigueur. Ainsi, le consente-
ment donné en souscrivant au traité ne peut être retiré ou transformé par
l’action unilatérale de l’une ou l’autre des parties, si ce n’est conformé-
ment aux termes du traité lui-même. Des traités peuvent pourtant prendre
valablement fin par l'effet de l’une des circonstances envisagées dans la
Convention de Vienne sur le droit des traités: impossibilité d'exécution
ultérieure, changement fondamental des circonstances ou conclusion d’un
traité postérieur entre les mêmes parties, aussi bien que par consentement
mutuel ou conformément à leurs stipulations.

Il semble que l’Acte général appartienne à la catégorie des traités
multilatéraux mais que l'adhésion créait des obligations bilatérales. En
vertu de son article 44 l’Acte devait entrer en vigueur le quatre-vingt-
dixième jour suivant l’adhésion d’au moins deux Etats. Jusque-la, et pour

153
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 403

reprendre une expression utilisée au cours des travaux préparatoires, il
constituait «une convention in spe» (Documents officiels de la neuvième
session ordinaire de l’Assemblée, procès-verbaux de la Première Commis-
sion, p. 70). En fait, conformément à l’articie susvisé, l’Acte est entré en
vigueur le 16 août 1929. C’était un instrument remarquable, représentant
un très grand pas en avant pour la cause du règlement pacifique des
différends. Sa durée initiale était de cinq ans, et il était renouvelé automa-
tiquement tous les cing ans à partir de sa première entrée en vigueur s’il
n’avait été dénoncé six mois au moins avant l’expiration de la période
quinquennale en cours (art. 45, par. 1). La dénonciation pouvait être
partielle et consister en la notification de réserves qui n’avaient pas été
faites antérieurement (art. 45, par. 5). La dénonciation devait prendre la
forme d’une notification écrite adressée au Secrétaire général de la SdN,
qui devait aviser tous les Etats ayant adhéré à l’Acte (art. 45, par. 3).
L’Acte prévoyait la conciliation des différends de toute nature qui
n'avaient pu être réglés par la voie diplomatique (chapitre premier), le
règlement judiciaire de tous les différends portant sur des droits juridique-
ment protégés (chap.'I]) et l'arbitrage lorsque le litige ne concernait pas de
tels droits (chap. 111). Les adhésions pouvaient porter sur J’Acte tout
entier ou sur certaines de ses parties, par exemple sur les chapitres pre-
mier et II, complétés par les éléments appropriés des dispositions générales
du chapitre IV, ou bien sur le chapitre premier seulement avec les élé-
ments nécessaires du chapitre IV (art. 38). Les derniers mots de l’article 38
introduisaient le principe de la réciprocité des obligations.

La France et l’Australie ont adhéré à l’Acte général dans sa totalité le
21 mai 1931. Dans chaque cas l’adhésion s’accompagnait de certaines
conditions, sur lesquelles j'aurai à revenir brièvement par la suite. A la
date de la requête ni la France ni l’Australie n’avaient dénoncé l’Acte
général. Le 10 janvier 1974, la France a adressé au Secrétaire général des
Nations Unies une notification représentant une dénonciation conforme à
l’article 45 de l’Acte général, mais qui est sans pertinence pour la présente
affaire. Il est prévu à l’article 45, paragraphe 5, de l’Acte que toutes les
procédures engagées au moment de l’expiration du terme de l’Acte général
continueront jusqu’à leur achévement normal. De plus, la jurisprudence
de la Cour exclut que la dénonciation d’un traité puisse mettre fin à sa
juridiction après ouverture d’une instance devant la Cour (voir l’affaire
Nottebohm, C.1.J. Recueil 1953, p. 122).

L'article 17 figurant au chapitre IT de l’Acte général dispose:

«Tous différends au sujet desquels les parties se contesteraient
réciproquement un droit seront, sauf les réserves éventuelles prévues à
l'articie 39, soumis pour jugement à la Cour permanente de Justice
internationale, à moins que les parties ne tombent d’accord, dans
les termes prévus ci-après, pour recourir à un tribunal arbitral. Il
est entendu que les différends ci-dessus visés comprennent notam-
ment ceux que mentionne l’article 36 du Statut de la Cour perma-
nente de Justice internationale. »

154
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 404

La France et l’Australie sont devenues Membres de l'Organisation des
Nations Unies dès sa création, et du même coup parties au Statut de
la Cour (voir art. 93 de la Charte). Chacune est donc liée par l’article 37
du Statut qui a pour effet de remplacer la Cour permanente de Justice
internationale par la Cour actuelle lorsqu’un traité ou une convention
en vigueur prévoit le renvoi à la première nommée. Il est clair que l’ar-
ticle 17 de l’Acte général prévoit le renvoi à la Cour de tous les différends
au sujet desquels les parties se contesteraient réciproquement un droit.
Ainsi, pour ce qui concerne la France et l’Australie, on peut considérer
que les dispositions de l’article 17 visent la Cour internationale de Justice
et non pas la Cour permanente de Justice internationale.

Quels que soient les doutes que l’on ait pu éprouver antérieurement au
sujet de l'efficacité totale de l’article 37 pour substituer la Cour actuelle à
la Cour permanente de Justice internationale entre Membres des Nations
Unies, ces doutes ont été dissipés par l’arrêt de la Cour en l'affaire de la
Barcelona Traction (C.I.J. Recueil 1964, p. 39 et 40). Ainsi, à moins que les
obligations contractuelles du chapitre II de l’Acte général, qui comprend
l’article 17, n’aient pris fin ou n'aient été remplacées conformément au
droit des traités, il paraît évident que la France avait consenti à la com-
pétence de la Cour pour connaître d’un différend opposant la France et
PAustralie au sujet de leurs droits respectifs, compte étant tenu des
réserves qui pouvaient avoir été valablement formulées en vertu de
Particle 39 de l’Acte général.

J’ai déjà dit qu'aucune des Parties n’avait dénoncé l’Acte à la date de la
requête. L’argumentation de l’annexe française, sur laquelle j'aurai à
revenir, est essentiellement que, pour des raisons indiquées dans l’an-
nexe, l’Acte général a perdu sa validité mais que, même si ce n’est pas le
cas, le consentement de la France à la compétence de la Cour, résultant
de l’article 17 de l’Acte général, a été retiré ou redéfini conformément
aux termes de sa réserve du 20 mai 1966 à sa déclaration d’acceptation de
la juridiction obligatoire de la Cour en vertu de l’article 36, paragraphe 2,
du Statut. Il convient donc d'évoquer brièvement ici les conditions dans
lesquelles il peut être mis fin à un traité.

La Convention de Vienne sur le droit des traités peut être considérée en
général comme consacrant le droit international coutumier relatif aux
traités. Aussi, bien que la France n’ait pas ratifié cette convention, les
dispositions de sa partie V concernant la nullité, l'extinction et la suspen-
sion de l’application des traités peuvent être mises en œuvre pour déter-
miner si l’Acte général a pris fin autrement que par dénonciation avant le
commencement de la présente instance.

Si l’on prend successivement les motifs d'extinction énumérés dans la
section 3 de la partie V de la convention qui pourraient éventuellement
s’appliquer, on voit que ni la France ni l’Australie n’ont consenti à
Pextinction de leurs obligations réciproques en vertu de lActe général.
Je soulignerai plus loin, à propos de la thèse selon laquelle l’Acte général
serait tombé en désuétude, que rien, dans les éléments soumis à la Cour,

155
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 405

ne permet de dire que l’Acte général avait pris fin, d'entente entre les
deux Parties, à la date de la requête (art. 54 de la convention). Aucun
traité postérieur portant sur la même matière que l’Acte général n’a été
conclu entre la France et l’Australie (art. 59 de la convention). Ni l’une
ni l’autre n’ont adhéré à l’Acte général revisé de 1949 dont je reparlerai le
moment venu. Aucune violation substantielle de l’Acte général, que
PAustralie aurait commise, n’a été invoquée comme motif pour mettre
fin à l’Acte général entre la France et Australie. Je reviendrai brièvement
sur la thèse qui voudrait qu’une réserve présentée par l’Australie en 1939
en dehors des délais normaux ait entraîné l'extinction de l’Acte général
entre la France et l’Australie (art. 60 de la convention). I] n’est survenu
aucune situation rendant l’exécution impossible, due à la disparition
définitive d’un objet indispensable à l'exécution de l’Acte, et la France n’a
jamais invoqué un tel motif d’extinction avant le dépôt de la requête
(art. 61 de la convention). L’effondrement de la Société des Nations n’a
pas entraîné la disparition d’un objet indispensable à l’exécution de l’Acte
général, et je le démontrerai ultérieurement. II n’y a pas eu de changement
fondamental des circonstances qui constituaient une base essentielle du
consentement des Parties à être liées par le traité et aucun changement de
cette nature n’a transformé radicalement la portée des obligations sous-
crites en vertu de l’Acte (art. 62 de la convention). Aucune obligation
prévue par l’Acte général ne contrevient au jus cogens (art. 64 de la con-
vention). Enfin il ressort de l’article 65 de la convention de Vienne qu’une
notification s'impose si l’on invoque l’un de ces motifs d’extinction. En
l'espèce, aucune notification n’a été faite.

Dans ces conditions, il serait véritablement difficile de ne pas conclure
que l’Acte général était un traité en vigueur entre la France et l'Australie
à la date de la requête et que, par le jeu de l’article 17 de l'Acte général et
de l’article 37 du Statut, les Parties ont consenti à la compétence de la
Cour pour résoudre entre elles les différends au sujet desquels elles se
contesteraient réciproquement un droit.

L’annexe française n’en affirme pas moins hardiment que l’Acte
général ne peut être invoqué comme source de la compétence de la Cour
pour connaître de la requête: selon elle l’Acte serait à présent dépourvu
de validité. J'aurai donc à examiner les arguments à l'appui de cette
conclusion qui figurent dans l’annexe française.

Avant d’en venir là, cependant, i] convient de souligner qu'aucun
juriste, aucun spécialiste du droit international, n’a émis lidée que
l’Âcte général avait cessé d’être en vigueur à un moment quelconque
antérieurement au dépôt de la requête. En fait, nombre d’éminents
auteurs ont exprimé l’avis contraire. Toutefois, dans une note en bas de la
page 1071 du second volume de la deuxième édition de son traité de droit
international, M. O’Connell écrit, à propos de l’Acte général: « Il est lié à
tel point aux rouages de la Société des Nations que sa situation est indécise.»
M. O’Connell a été le seul à formuler cette observation et il suffira de

156
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 406

souligner que l’argumentation très serrée qu'il a présentée au nom du
demandeur dans la présente instance paraît exclure qu’une note semblable
continue à figurer dans les éditions ultérieures de son ouvrage.

Dans les arrêts de la Cour on ne trouve aucune mention, aucune
analyse de l’Acte général qui laisse planer le moindre doute sur son
maintien en vigueur. En fait, dans l'affaire relative à Certains emprunts
norvégiens (C.I.J. Recueil 1957, p. 74), M. Basdevant mentionne l’Acte
général comme étant un traité ou convention alors en vigueur entre la
France et la Norvège. Il souligne que l’Acte a été visé dans les observa-
tions du Gouvernement français et expressément invoqué par l’agent de ce
gouvernement au cours des plaidoiries. L’éminent juge déclare: «A
aucun moment il n’a été mis en doute que cet Acte fit droit entre la
France et la Norvège» (loc. cit.). Aucun autre juge n’a contesté cette
manière de voir et, à la vérité, la Cour, dans son arrêt, n’a rien dit qui
permit de conclure qu’elle doutait du maintien en vigueur de l’Acte
général. Dans son arrêt, elle s’est exprimée ainsi :

«Le Gouvernement français a mentionné également ... l’Acte
général de Genève du 26 septembre 1928 [auquel] la France et la
Norvège ont adhéré en vue de montrer que les deux gouvernements
sont convenus de soumettre leurs différends à l’arbitrage ou au
règlement judiciaire dans certaines conditions qu’il n’est pas néces-
saire de rapporter ici.» (C.L.J. Recueil 1957, p. 24.) (Les italiques
sont de nous.)

Non sans raison (vu par exemple l’applicabilité de l’article 31 de l’Acte
général en l’occurrence) la France n’a pas essayé de fonder la compétence
de la Cour sur l’Acte général dans cette affaire, de sorte que la Cour n’a
pas recherché non plus si l’Acte général lui donnait compétence. Le
passage pertinent de l’arrêt de la Cour figure aux pages 24 et 25 du
Recueil, où l’on peut lire :

«Le Gouvernement français a mentionné également la Conven-
tion franco-norvégienne d'arbitrage de 1904 et l’Acte général de
Genève du 26 septembre 1928 auxquels la France et la Norvège ont
adhéré en vue de montrer que les deux gouvernements sont convenus
de soumettre leurs différends à l’arbitrage ou au règlement judiciaire
dans certaines conditions qu’il n’est pas nécessaire de rapporter ici.

Ces engagements ont été mentionnés dans les Observations et
conclusions du Gouvernement français sur les exceptions prélimi-
naires puis, d’une manière plus explicite, dans la plaidoirie de l’agent
français. Ni l’une ni l’autre de ces deux mentions ne saurait toutefois
être considérée comme suffisante pour établir que la requête du
Gouvernement français se fondait, pour autant qu'il s’agit de la
question de compétence, sur la convention ou l’Acte général. Si le
Gouvernement français avait voulu procéder sur cette base, il l'aurait
expressément déclaré.

157
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 407

Ainsi qu’on l’a déjà montré, la requête du Gouvernement français
se fonde clairement et précisément sur les déclarations de la Norvège
et de la France aux termes de l’article 36, paragraphe 2, du Statut.
Dans ces conditions, la Cour ne saurait rechercher, pour établir sa
compétence, un fondement autre que celui que le Gouvernement
français a lui-même énoncé dans sa requête et sur lequel l’affaire a
été plaidée devant la Cour par les deux Parties. »

Au paragraphe 3A de l’annexe française il est dit que la Cour avait
«l’occasion de trancher» ce point à propos de l'affaire de Certains
emprunts norvégiens, C'est-à-dire de se prononcer sur lapplicabilité, à
cette époque, de l’Acte général entre la Norvège et la France. Il ressort
toutefois très clairement de l’arrêt de la Cour en l’espèce que la Cour

n'avait pas à trancher ce point mais qu’elle a néanmoins admis que l'Acte

général était un traité en vigueur à l’époque entre la Norvège et la France.
I] n’est pas, contrairement à ce qu’affirme l’annexe française, «difficile de
croire que la Cour aurait écarté aussi sommairement ce fondement de sa
compétence s’il avait fourni à celle-ci une base manifeste». Le passage de
l'arrêt que je viens de citer explique très clairement pourquoi la Cour n’a
pas cherché à fonder sa juridiction sur l’Acte général.

L’Acte a été aussi considéré comme étant en vigueur dans la procédure
arbitrale et au cours de l’instance devant la Cour en l’affaire du Temple de
Préah Vihéar, exceptions préliminaires, arrêt (voir par exemple C./J.
Recueil 1961, p. 19 et 23). La possibilité d’invoquer l’Acte général en
l'espèce a été contestée par la Thaïlande mais la Cour n’a pas eu l’occa-
sion de se prononcer sur la question.

L’Acte général figure comme traité en vigueur dans de nombreuses
listes officielles et non officielles de traités et un certain nombre de gou-
vernements, parties à cet Acte, en font état comme d’un instrument en
vigueur. En 1964, le ministre des affaires étrangères de France, expli-
quant dans une réponse écrite à un député à l’Assemblée nationale pour-
quoi la France n’avait pas adhéré à la Convention européenne pour
le règlement pacifique des différends, a mentionné l'existence, entre
autres instruments, de l’Acte général auquel la France était partie, bien
que ce ministre l’ait par erreur qualifié d’Acte général revisé.

Il reste que ces questions n’ont, en réalité, qu’un intérêt marginal en
l'espèce. L'élément fondamental et déterminant est qu’à la date de la
requête ni la France ni l'Australie n’avaient dénoncé le traité conformé-
ment à ses dispositions et qu’il ne s'était produit aucun autre événement
qui, conformément au droit des traités, aurait mis fin à l’Acte général
entre les parties.

Il convient maintenant d'examiner les divers arguments présentés dans
l'annexe française en vue de dénier à la Cour compétence pour connaître
de la requête. Il est dit que l'Acte général a disparu avec la Société des
Nations parce que «l’Acte de Genève était une partie intégrante du
système de la Société des Nations dans la mesure où le règlement paci-
fique des différends internationaux devait nécessairement, dans ce

158
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 408

système, accompagner la sécurité collective et le désarmement». Si
l'expression «partie intégrante du système de la Société des Nations»
devait signifier que l’Acte était constitutionnellement ou organiquement
un élément du Pacte ou de l’un des organes de la SdN, il est bien évident
que cette affirmation est inexacte. Le texte de l’Acte général n'indique
pas que celui-ci soit tributaire du Pacte et la mention de certains fonc-
tionnaires de la Société n’a aucun caractère organique et ne fait qu’évo-
quer incidemment laccomplissement de certains actes administratifs.
Les expressions utilisées à l’époque par ceux qui ont concouru à l’élabo-
ration de l’Acte général confirment d’après moi que l’Acte général n’a
été ni conçu, ni voulu, comme une partie intégrante ou comme une partie
quelconque du «système » de la SdN, quel que soit le sens précis du mot
«système » dans ce contexte. Voir, par exemple: Actes de la neuvième
session ordinaire de l’Assemblée, procès-verbaux de la Première Com-
mission (questions juridictionnelles et juridiques), 10° séance, pages 68-69,
et 11° séance, pages 71 et 74. Le débat, rapporté à la page 71, porte sur
le lien qui existe entre l’Acte et la Société des Nations ou, comme il est
dit, sur le «rôle que cet Acte constitutionnel allait jouer au sein de la
Société des Nations». Certains membres de la sous-commission, res-
ponsables du projet, ont fait observer que l’Acte avait été «jugé utile
pour l’œuvre générale de la SdN, mais qu'il [n’avait] aucun rapport ad-
ministratif ou constitutionnel avec elle». Le projet a été modifié pour
faire ressortir que l’Acte n’était pas «un élément interne au sein de la
Société des Nations ». On a dit:

«Aujourd’hui, les Etats n’entendent pas créer un organe de la
Société des Nations. Celle-ci va simplement donner à ceux qui le
désirent des facilités de compléter et d’étendre leurs engagements
concernant l’arbitrage. »

Si l'expression «une partie intégrante » signifie que l'existence de la
Société des Nations était une condition expresse du maintien en vigueur
de l’Acte, là encore à mon avis il s’agit d’une assertion manifestement
erronée et que rien dans le texte ne vient justifier. L'expression «inté-
gration idéologique » que l’on trouve aussi dans l’annexe semble laisser
supposer que, parce que le désir de maintenir la paix grâce au Pacte et à
laide de la sécurité collective, du désarmement et du règlement politique
des différends internationaux était idéologiquement à l’origine de l’Acte
général, toutes les manifestations de cette philosophie, quelle que soit la
forme sous laquelle elles s’exprimaient, devaient nécessairement survivre
ou disparaître ensemble.

Il est vrai que l’Acte général a été établi sous les auspices de la SdN
et que son élaboration a été liée à l’époque aux efforts déployés dans le
domaine de la sécurité collective ou du désarmement. Il est exact qu’on
espérait promouvoir la cause de la paix par une action persistante dans
chacun de ces domaines. Mais il n’en est pas moins évident, selon moi,
que l’Acte avait été conçu comme un traité-modèle extérieur au Pacte,

159
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 409

ouvert aux Etats non membres de la SdN et que l’adhésion d’au moins
deux Etats suffisait a faire jouer.

Il convient peut-être de relever ici qu’à l’époque le Statut de la Cour
permanente de Justice internationale, qui n’était pas un organe de la
SdN, prévoyait son propre système de règlement pacifique des différends
juridiques, par le jeu de la clause facultative d’acceptation de la juri-
diction obligatoire figurant à l’article 36, paragraphe 2. Il ne fait aucun
doute que l’élaboration de l’Acte général, comme celle du Pacte lui-même,
devait beaucoup au désir très répandu dans la période qui a suivi la
première guerre mondiale de prévenir, s’il était possible, le retour d’une
pareille calamité. Bien que ces moyens — les activités du Conseil de la
SdN, le désarmement, la sécurité collective et le règlement pacifique des
différends -— aient été conçus à peu près à la même époque et qu'ils
procèdent tous d’un désir fondamental de préserver la paix internationale,
il s'agissait en réalité de voies séparées, considérées certes comme menant
au même but et ainsi, dans un certain sens, complémentaires, mais l’Acte
général ne dépendait pas de l’existence ou de la survivance de l’un
quelconque des autres moyens.

L’annexe française insiste sur les renvois aux organes de la SdN qui
figurent dans certains articles de l’Acte général.

Ce que la Cour a dit dans l’affaire de la Barcelona Traction à propos du
traité hispano-belge de 1927, traité comparable à l’Acte général, me
paraît tout à fait applicable au rapport qui existe entre les mentions des
fonctionnaires de la SdN dans l’Acte général et la validité de cet Acte:

«Il est vrai qu’une obligation de recourir au règlement judiciaire
est normalement exprimée sous la forme du recours à un tribunal
donné. Mais il ne s’ensuit pas que ce soit là l’essence de l’obligation.
C'est cette erreur qu’inspire la thèse soutenue au cours de la procé-
dure orale selon laquelle la prétendue caducité de l’article 17 (4)
était due à la disparition de l’objet de cette clause, à savoir la Cour
permanente. Mais la Cour permanente n’a jamais été l’objet véritable
de la clause. L'objet véritable en était le règlement judiciaire obli-
gatoire et la Cour permanente était simplement un moyen d'atteindre
cet objet. Le but premier de la clause n’était pas de désigner tel
tribunal plutôt que tel autre, mais de créer une obligation de règle-
ment judiciaire. Cette obligation impliquait naturellement la dési-
gnation d’une juridiction, mais il ne s'agissait là que d’une consé-
quence.

Si l'obligation existe indépendamment d’un tribunal donné, ce qui
a été implicitement reconnu au cours de la procédure dans la mesure
où la prétendue extinction a été invoquée par rapport à l’article 17
(4) plus que par rapport à l’article 2 ou à l’article 17 (1) et s’il arrive
ensuite que ce tribunal disparaisse et qu'aucune disposition ne soit
adoptée par les parties, ou prise de toute autre maniére, pour
remédier à cette lacune, il en résulte que la clause contenant l’obii-

160
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 410

gation devient inapplicable à l’époque considérée et peut-être
indéfiniment, c’est-à-dire qu’elle est dépourvue de toute possibilité
d’application effective. Mais si cette obligation survit en substance,
bien qu’elle ne puisse être exécutée fonctionnellement, elle peut
toujours redevenir applicable si, par exemple, les parties conviennent
d’un autre tribunal ou si un autre tribunal est fourni par le jeu
automatique d’un autre instrument liant les deux parties. Le Statut
est un instrument de ce genre et son article 37 a précisément un tel
effet. » (C.I.J. Recueil 1964, p. 38.)

Je cite ici tout ce passage parce que, selon moi, le problème qui nous
occupe est celui du maintien en vigueur du chapitre 11 de l’Acte général.
La seule référence à la Société des Nations ou à l’un quelconque de ses
organes ou fonctionnaires que l’on trouve dans ce chapitre est la mention
qui y est faite de la Cour permanente de Justice internationale, qui n’était
pas elle-même un organe de la SdN. Il est toutefois fait mention aussi de
fonctionnaires de la SdN dans d’autres chapitres de l’Acte général. Mais à
mon avis c’est simplement à propos de fonctions administratives acces-
soires et en aucune façon de questions qui seraient fondamentales pour la
validité de l'Acte général lui-même. Les articles 6 et 9 sont les seuls
articles du chapitre premier où il soit question de la SdN ou de ses fonc-
tionnaires. La référence au président en exercice du Conseil de la Société
des Nations que l’on trouve à l’article 6 constitue seulement une variante.
Le paragraphe 2 du même article prévoit d’autres moyens de nomination
des commissaires. Le lieu de réunion des commissions dépendait des
parties; il n’était ni obligatoire ni indispensable que ce soit le Siège de la
SdN. Ainsi ce n’est pas à cause des articles 6 et 9 que le chapitre premier
aurait pu devenir inopérant après la disparition de la SdN. Il convient
également de noter que pour les Etats qui adhéraient aux chapitres pre-
mier et IL, l’article 20 empêchait l’application du chapitre premier aux
différends portant sur des droits juridiquement protégés.

Pour ce qui est du chapitre IV de PActe général, le renvoi à la Cour
permanente de Justice internationale qui figure aux articles 31, 33, 34 b),
37 et 41 ne poserait pas de difficulté entre la France et |’Australie grace a
l'article 37 du Statut de la Cour; en ce qui concerne la mention du Greffier
de la Cour permanente, la question est réglée par la résolution 24 (1) des
Nations Unies en date du 12 février 1946 et par la résolution de la
Société des Nations en date du 18 avril 1946. Les articles 43 et 44 de
lActe général ont été appliqués et la dénonciation en vertu de l’article 45
peut toujours s’effectuer par une communication directe entre les parties
ou par l’intervention du Secrétaire général de Organisation des Nations
Unies, agissant en vertu des résolutions que je viens de mentionner. La
France et le Royaume-Uni n’ont d’ailleurs éprouvé aucune difficulté à
dénoncer l’Acte en adressant cette année des communications à cette fin
au Secrétaire général.

ll est cependant juste de dire que, sans le personnel de la SdN, il n’était
peut-être pas possible de donner pleinement effet au chapitre IL relatif au
règlement arbitral après la disparition de la SdN. Cependant cette im-

161
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 411

possiblité d'appliquer un chapitre de l’Acte général n'avait pas pour
conséquence, à mon avis, de priver même ce chapitre de sa validité.

D'après l’Acte général lui-même, certains éléments ou combinaisons
d'éléments de l’Acte étaient conçus pour pouvoir être disjoints, et
pouvaient conserver leur validité et s'appliquer indépendamment des
autres éléments ou combinaisons d’éléments. Les Etats adhérant à l’Acte
général n'avaient pas à souscrire à l’Acte dans sa totalité; ils pouvaient se
contenter d’adhérer à certaines de ses parties (voir art. 38).

Rien ne justifie à mon sens l’idée qu’en adhérant à l’Acte général les
Etats subordonnaient leur consentement au maintien en existence de la
SdN, ou de l'un quelconque de ses organes ou fonctionnaires, bien que,
pour donner suite à l'accord principal concernant le règlement pacifique
des différends, on ait pu juger commode d'utiliser les fonctionnaires ou
les organes de la SdN à des fins secondaires.

Pour reprendre les termes utilisés par la Cour dans l'affaire de la
Barcelona Traction, Light and Power Company, Limited, exceptions pré-
liminaires, arrêt (C.I.J. Recueil 1964, p. 38) «la fin» recherchée par les
Parties en ce qui concerne le chapitre IE de l’Acte général était le «règle-
ment judiciaire obligatoire »; tout le reste n'é était que moyens d'atteindre
cet objectif principal.

Le chapitre II ne dépend donc aucunement de la possibilité de pouvoir
continuer à s'adresser à la Cour permanente de Justice internationale ou
au Secrétaire général ou à tout autre fonctionnaire de la SdN. Entre les
Membres de l'Organisation des Nations Unies, les résolutions de l'ONU
et de la SdN que j’ai précédemment évoquées permettent d’avoir recours
au Secrétaire général de l'ONU.

Jen viens maintenant à la thèse qui voudrait qu’en quelque manière la
résolution de l'Assemblée générale du 28 avril 1949 (résolution 268A
(LID), par laquelle le Secrétaire général était chargé d'établir un texte
revisé de l’Acte général en tenant compte des amendements spécifiés dans
la. résolution et de le tenir ouvert à l'adhésion des Etats sous le titre
«Acte général revisé pour le règlement pacifique des différends inter-
nationaux », consacrait la disparition de l’Acte général à cette date ou
mettait fin à sa validité à partir de ce moment.

Il me paraît important de dire quel a été l’effet réel de la disparition de
la SdN sur l’Acte général. En premier lieu, l’Acte général était alors
devenu un traité fermé en ce sens qu'il a été désormais réservé à l'adhésion
des Membres de la SdN et des Etats Membres auxquels le Conseil de la
SdN avait communiqué une copie de l’Acte. Même si l’on admet qu’un
Etat qui avait fait partie de la SdN aurait pu adhérer à l’Acte général après
la disparition de cette organisation, l'Acte général pouvait néanmoins
être considéré comme un traité fermé. De nombreux Etats qui étaient
alors ou pouvaient vraisemblablement devenir membres de l'Organi-
sation des Nations Unies n'étaient pas en mesure d’adhérer à l’Acte
général. De ce point de vue, la possibilité d’atteindre à l'universalité
— mais non à l'exclusivité — qui avait été l’un de ses avantages à époque
de son adoption n'existait plus désormais. En outre certains des quelque

162
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 412

vingt Etats parties à l’Acte n’étaient pas membres de l'Organisation des
Nations Unies et ne pouvaient donc pas se prévaloir de l’article 37 du
Statut de la Cour. Enfin, comme je l’ai déjà souligné, le chapitre III
(relatif au règlement arbitral) ne pouvait pas jouer pleinement sans le
concours des fonctionnaires de la SdN. Compte tenu de la séparabilité,
que j'ai déjà évoquée, des diverses parties de l’Acte général, des termes
précis de ses chapitres premier, II et IV et de l’effet de l’article 37 du
Statut de la Cour, parfaitement précisé par la décision de la Cour en
l'affaire de la Barcelona Traction (supra), l'effondrement de la SdN
n’empéchait pas les dispositions concernant le règlement judiciaire des
différends juridiques de jouer pleinement entre les Etats qui avaient
adhéré à l’Acte général et qui étaient Membres de l'Organisation des
Nations Unies, mais ces Etats n’avaient peut-être plus la possibilité de
régler leurs différends par l’arbitrage en vertu de ses dispositions.

Cette situation est décrite avec précision et exactitude dans le consi-
dérant suivant de la résolution de l’Assemblée générale du 28 avril 1949:

«L'efficacité de l’Acte général pour le règlement pacifique des
différends internationaux, du 26 septembre 1928, se trouve diminuée
du fait que les organes de la Société des Nations et la Cour perma-
nente de Justice internationale, auxquels il se réfère, ont aujourd’hui
disparu.»

Il n’est fait aucune différence entre le règlement par le moyen de la con-
ciliation, du recours à la justice internationale et de l'arbitrage. Le mot
«efficacité», qui s’oppose à «validité», et le qualificatif «diminuée »
dépeignent de façon précise les conséquences de la disparition de la SdN
pour l’Acte général. Les termes de ce considérant sont très voisins de
ceux qui ont été employés par la Cour dans le passage de l'arrêt en l’af-
faire de la Barcelona Traction que j'ai cité précédemment dans la présente
opinion.

C’est pour donner aux dispositions de fond de l’Acte général leur pleine
efficacité que l’on a proposé la rédaction d’un Acte général revisé.
L'Assemblée générale n'aurait pas pu faire disparaître l’Acte général:
elle n’avait pas le pouvoir de le faire. El s'agissait la d’une question réser-
vée exclusivement aux parties au traité. Il y avait d’ailleurs peu de chances
que l’Assemblée générale agisse ainsi, puisque |’Acte général comptait
plus de vingt parties et qu’on n’avait aucune idée de l’accueil que ren-
contrerait un nouveau traité. Le problème qui se posait à l’Assemblée
était donc double à mon avis. Tout d’abord, l’Assemblée souhaitait
disposer d’un acte général comprenant des dispositions sensiblement
analogues à celles de l’Acte de 1928, dont tous les éléments puissent jouer
sans obstacle. En second. lieu, elle souhaitait que des adhésions plus
nombreuses soient possibles. Elle désirait lui rendre son universalité
éventuelle, tout en ne faisant pas de cet instrument un moyen exclusif de
règlement des différends (voir art. 29). L’élargissement des possibilités
d'adhésion à un traité multilatéral avait posé des difficultés; et la seule
voie qui s’ouvrait, en dehors des initiatives des parties, n’intéressait qu’un

163
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 413

groupe restreint de traités à caractère non politique. En mettant au point
un nouveau traité, comportant sa propre clause d’adhésion, l’Assemblée
était en mesure d’ouvrir l’Acte général à tous les Membres des Nations
Unies ou aux autres Etats non membres des Nations Unies à qui une
copie de l’Acte général serait communiquée. En outre, ceux qui avaient
adhéré à l’Acte général pouvaient, s'ils le désiraient, élargir leurs obliga-
tions en adhérant à l’Acte revisé, ce qui leur permettait de se prévaloir
d’une disposition relative à l’arbitrage qui soit pleinement applicable.
Dans le cas où ils n’adhéreraient pas à l’Acte revisé, ils pouvaient se
contenter de l'Acte de 1928 dont l'efficacité (limitée au chapitre LID) se
trouvait diminuée mais qui conservait néanmoins sa validité,

L’Acte revisé était un traité nouveau et indépendant, bien que sa
rédaction reprenne les dispositions de l’Acte de 1928 avec les amende-
ments qui avaient été spécifiés. Ces amendements comprenaient une dis-
position expresse prévoyant le remplacement de la Cour permanente de
Justice internationale par la Cour internationale de Justice. Cela montre
que certains éprouvaient peut-être des doutes à l’époque. au sujet de la
pleine efficacité de l’article 37 du Statut de la Cour, et que l’Assemblée
avait conscience de ce que tous les signataires de l’ Acte général n'étaient
pas membres de l'Organisation des Nations Unies et qu’ils ne pouvaient
donc se prévaloir de l’article 37.

A mon avis la résolution de l’Assemblée générale du 28 avril 1949
confirme la validité de l’Acte général de 1928 et ne laisse subsister aucun
doute à ce sujet, bien qu'elle reconnaisse que certaines parties du traité
ne sont peut-être pas pleinement applicables. Elle admet que les parties à
PActe général de 1928 pouvaient encore s’en prévaloir dans la mesure où
il pourrait encore jouer. Si, compte tenu de ces termes, on analyse l’Acte
général de 1928 il est manifeste que le chapitre LI était l'un des domaines
où ’Acte général pouvait encore pleinement jouer à l'égard des Membres
des Nations Unies étant donné l’article 37 du Statut de la Cour et les
résolutions de la Société des Nations et de l'Organisation des Nations
Unies de 1946.

Pourquoi, a-t-on demandé, les Etats qui avaient adhéré à l’Acte
général ont-ils été si peu nombreux à adhérer à l'Acte général revisé?
Bien entendu, la question n’affecte en rien la validité de l’Acte général,
mais il est intéressant de s’y arrêter. Deux facteurs me semblent fournir
une explication adéquate sans jeter le moindre doute sur la validité de
l’'Acte général. Comme je l’ai souligné, après la disparition de la SdN
lActe général de 1928 était devenu un traité fermé; en d’autres termes,
chaque Etat qui y avait adhéré savait alors avec précision à l’égard de
qui il était lié. La possibilité assez éloignée qu’un ancien Membre de la
SdN puisse encore adhérer à l’Acte général ne change pas vraiment cette
situation. L’adhésion à l’Acte général revisé permettait d’assumer des
obligations à l'égard d’un nombre beaucoup plus grand et d’ailleurs
croissant d'Etats, ainsi qu’on l’a souligné durant les travaux préparatoires
(voir p. 67 des procès-verbaux auxquels je me suis référé précédemment).

164

 
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 414

Le deuxième facteur est le suivant: tout Etat partie à l’Acte général
mais qui n’avait pas adhéré à l’Acte revisé était, dans une certaine
mesure, libéré des astreintes de la procédure d’arbitrage. Etre tenu de
soumettre des différends juridiques à la Cour est une chose; c’en est une
autre, toute différente, que de devoir soumettre à l'arbitrage d’autres
litiges sur la base relativement floue, ex aequo et bono, qui était celle de
l'arbitrage dans le système de l’Acte général.

En 1949, l’état d’esprit de la communauté internationale n’était plus
du tout le même qu’immédiatement après la première guerre mondiale,
en ce qui concerne le règlement pacifique des différends. On misait
probablement plus sur les Nations Unies elles-mêmes et sur la clause
facultative, avec les dispositions très souples qu’elle comportait en ce qui
concerne les réserves. Certains y voyaient sans aucun doute un avantage
par rapport aux formules plus rigides d’un traité comme l’Acte général.

Je conclus donc que, loin de rendre douteux le maintien en vigueur de
PActe général de 1928, la résolution de l’Assemblée générale du 28 avril
1949 l’a confirmé. Contrairement à ce qu’affirme l’annexe française, ce
n'était pas en vertu de la résolution «que l’Acte pourrait éventuellement
jouer si les parties entendaient s’en prévaloir». La résolution de 1949
n’appelait pas une nouvelle confirmation du traité. D’après moi, il ressort
tout à fait clairement de la résolution elle-même qu’elle était sans effet sur
PActe général de 1928, mais qu’en prévoyant l'élaboration d’un nouveau
traité elle offrait à des Etats plus nombreux une possibilité plus générale
de se lier par les obligations de fond qui constituaient l'essence de l’Acte
de 1928.

L’annexe contient également certaines observations au sujet des ré-
serves dont l'Australie avait accompagné son adhésion à l’Acte général.
Parmi ces réserves, l’annexe française retient tout d’abord celle qui a
trait à la «non-application ou suspension» du chapitre IL de l’Acte
général pour tout différend soumis au Conseil de la Société des Nations
ou en cours d'examen devant ce dernier. Elle affirme qu’une fois la SdN
disparue cette réserve introduit une telle incertitude en ce qui concerne
l'étendue des obligations de l'Australie en vertu de l’Acte que l’Australie
bénéficierait ainsi d’un avantage que n'auraient pas les autres adhérents.
Or, en premier lieu, il me semble que s’il-n’est plus possible qu’une ques-
tion soit en instance devant le Conseil de la SdN cela ne saurait avoir
aucun effet sur la validité de l'adhésion australienne ni sur l’étendue des
obligations de tout autre adhérent. Le jeu des réserves est réciproque et la
seule conséquence de la disparition du Conseil de la SdN est que la
réserve n’aurait jamais l’occasion d’être appliquée. Le fait de formuler la
réserve soulignait plutôt l’indépendance de l’Acte général par rapport à
la SdN, puisque ce n’est que par le jeu de cette réserve qu’on pouvait se
soumettre à l’intervention de cette dernière: et cela uniquement dans les
limites fixées par la réserve.

L'autre réserve australienne à laquelle l'annexe française fait un sort
concerne l’exclusion de différends avec les parties à FActe général qui‘ne

165
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 415

sont pas membres de la Société des Nations. Cette réserve, nous dit-on, a
pris une valeur fort ambigué parce qu'aucun pays ne peut être dit « Mem-
bre de la SAN » à présent, mais la décision de la Cour dans les affaires du
Sud-Ouest africain, exceptions préliminaires, arrêt (C.I.J. Recueil 1962)
établit nettement que les termes « Membre de la Société des Nations»
peuvent s’appliquer à un Etat qui a été membre de la SdN. Là encore, le
fait même que certains adhérents aient formulé ces réserves à l’Acte
général souligne l'indépendance de cet instrument par rapport à la
Société des Nations et à son «système ». Aucune incertitude n’est possible
vu que la Cour existe et que, par sa décision, elle serait à même de dissiper
tout doute éventuel, bien que je n’en aperçoive pour ma part aucun.

Je ne vois pas en quoi le maintien en vigueur de l’Acte général entrai-
nerait un «avantage inacceptable » pour |’ Australie, et de toute façon je ne
serais pas disposé à admettre que la validité de l’Acte général s’en trou-
verait aucunement affectée.

On affirme ensuite que l’Australie a violé de manière flagrante l’Acte
général en essayant, en 1939, de modifier ses réserves en dehors de l’appli-
cation de l’article 45. Cette objection repose sur le fait que, le 7 septembre
1939, l'Australie a avisé le Secrétaire général de la Société des Nations
qu’elle «ne considérera pas son adhésion à l’Acte général comme s’appli-
quant ou se rattachant à tout différend occasionné par les événements
venant à se produire dans la crise actuelle ». Cette notification ne pouvait
pas avoir effet immédiatement parce qu’elle n’était pas faite en temps
opportun: la période de validité en cours venait à expiration en août
1940. La notification australienne n’avait donc pas effet sur-le-champ.
Elle ne pouvait à la rigueur en avoir qu’au terme de la période quin-
quennale suivant la date de la notification. Certains Etats parties à l’Acte
général ont formulé des observations à l’époque au sujet de ce qu'ils
considéraient comme une irrégularité, mais aucun d’entre eux, pas même
la France, n’a saisi cette occasion pour chercher à dénoncer l’Acte. Toute-
fois, l'absence d'effet immédiat de la notification est sans conséquence,
et que l’Australie ait agi ainsi en 1939 me paraît sans pertinence par
rapport au problème qui se pose actuellement à la Cour.

L’annexe française affirme d’autre part que la conduite des deux Etats
depuis l’effondrement du système de la SdN confirme la caducité de
PActe général. Ni la France ni l’ Australie n’ont eu recours à cet instru-
ment. Mais, en premier lieu, il n’est pas établi que jusqu’à la date du
présent différend l’occasion se soit jamais présentée, entre la France et
l'Australie, de recourir aux dispositions de l’Acte général. Ce n’est donc
pas comme si des Etats ayant des raisons d’invoquer les dispositions du
traité les avaient éludées ou ignorées de commun accord ou dans des
circonstances permettant de conclure que le traité avait pris fin par con-
sentement mutuel. Un traité comme |’Acte général n’a pas besoin d’être
confirmé ou appliqué pour conserver sa validité. C’est la dénonciation
qui est l’élément décisif. En plus il n’est pas vrai que les Etats qui avaient
adhéré à l’Acte général aient observé un silence total depuis l’effondre-

166
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 416

ment de la SdN. J’ai déjà rappelé les propos du représentant de la France.
Les éléments présentés en l’espéce ne permettent aucunement de dire que,
par leur inactivité, la France et l’Australie soient tacitement convenues à
un moment quelconque de mettre fin à l’Acte général entre elles.

Jen viens maintenant à un autre sujet évoqué dans l’annexe française.
On y laisse entendre soit que la réserve du 20 mai 1966 à la déclaration
française d’acceptation de la juridiction obligatoire au titre de la clause
facultative (art. 36, par. 2) a en elle-même l'effet d’une réserve à l’Acte
général, soit que, n’ayant pas cet effet, elle n’en a pas moins remplacé et
annulé les obligations souscrites par la France en vertu de l’Acte général.
Il semble que ce soit 1a d’autres façons de présenter la thèse principale
développée dans l’annexe qui est que, en raison de son non-usage et,
comme on l’a dit, de sa désuétude, l’Acte général ne pouvait prévaloir sur
la volonté française exprimée par la réserve du 20 mai 1966.

Pour ce qui est de l’argument de désuétude, je dirai simplement qu’à
mon avis aucun principe ne prévoit qu'un traité peut perdre sa validité par
«désuétude », bien que le comportement des parties par rapport à un
traité, y compris leur inactivité dans des cas où l’on s’attendrait à des
actes positifs, puisse éventuellement justifier la conclusion que le traité a
pris fin par le consentement mutuel des parties. Mais, comme je l’ai déjà
dit, dans le dossier dont la Cour dispose en l’espèce, on ne trouve aucun
élément qui, à mon sens, autorise à conclure que la France et l’Australie
se sont tacitement mises d’accord pour renoncer au traité. L’annexe
française concède qu’en lui-même le passage du temps ne met pas fin à
un traité car on y peut lire: «l’ancienneté d’un texte n’était visiblement pas
considérée, en elle-même, comme un obstacle à son invocation...». Jai
également rappelé dans quelle mesure le traité avait en fait été invoqué
par d’autres parties, y compris la France, et j'ai dit qu’on ne discerne
aucune occasion où le traité aurait pu être appliqué entre la France et
l'Australie et ne l’a pas été.

Je voudrais dire un mot de l’effet que la France prétend attacher à la
réserve du 20 mai 1966. Pour commencer, il ne fait aucun doute dans mon
esprit que le système de la déclaration d'acceptation de la clause facul-
tative du Statut de la Cour permanente de Justice internationale, et
depuis de la présente Cour, a toujours été considéré comme une voie
d’accès à la Cour, en vue du règlement de différends juridiques, complète-
ment indépendante de celle que peut ouvrir un traité bilatéral ou multi-
latéral. La juridiction en vertu du paragraphe | de l’article 36, qui vise les
obligations conventionnelles d'accepter la compétence de la Cour, et
celle qui découle du paragraphe 2 de l’article 36 sont distinctes et auto-
nomes. En fait, la SdN a entrepris de promouvoir l’Acte général à un
moment où l’article 36, paragraphe 2, du Statut de la Cour permanente
était en vigueur. On voit donc que le système de l’acceptation de la clause
facultative est considéré comme tout à fait distinct et indépendant des
dispositions de l’Acte général de 1928.

Il existe des différences notables entre les deux méthodes de règlement
pacifique des différends juridiques: et il ne faut pas perdre de vue que

167
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 417

l’Acte général ne concernait pas seulement le règlement de ces différends
par la Cour. Les obligations de l’Acte général étaient souscrites pour un
terme ou plutôt pour des termes renouvelables exprimés en années.
Faute de dénonciation le traité était prorogé automatiquement: il était
tacitement reconduit. Les réserves ne pouvaient être formulées qu'au
moment de l’adhésion. Si des réserves supplémentaires étaient notifiées
par la suite, elles pouvaient être considérées comme des dénonciations ou
acceptées par les autres Etats parties à l’Acte. Elles étaient alors fondées
sur le consentement mutuel. Les réserves autorisées étaient exhaustive-
ment énumérées et s’inscrivaient dans certaines limites précises. Elles
pouvaient être abandonnées en tout ou en partie. En cas de litige, c'était
à la Cour qu’il appartenait de déterminer la portée des réserves (voir
art. 39, 40 et 41 de l’Acte général).

Par un contraste marqué, une déclaration au titre de l’article 36, para-
graphe 2, du Statut de la Cour (le texte de l’article et l’énumération qui y
figure sont les mêmes que dans le Statut de la Cour permanente) n’a pas à
être faite pour un nombre d’années déterminé. Le Statut n’assigne aucune
limite à la nature et à l'étendue des réserves qui peuvent être formulées,
bien que la jurisprudence de la Cour paraisse exiger qu’elles soient objec-
tives et non pas subjectives dans teur teneur. Des réserves peuvent être
faites à tout moment et entrer en vigueur immédiatement avant. même
d’être notifiées aux Etats qui ont accepté la juridiction de la Cour en vertu
de l’article (voir l'affaire du Droit de passage en territoire indien, excep-
tions préliminaires, arrêt, C.I.J. Recueil 1957, p. 125). En outre, bien que,
en déclarant qu'ils acceptent la juridiction obligatoire conformément à
Particle, des Etats puissent nouer une relation consensuelle, ces déclara-
tions ne donnent pas naissance à un traité. Tout Etat déclarant est tenu
par là même d'accepter la compétence de la Cour si elle est invoquée par
un autre Etat déclarant dans une affaire relevant de l’article 36, para-
graphe 2, et qui n’a pas été exclue par une réserve.

La compétence en vertu de l’article 36, paragraphe 2, ne peut être
invoquée que par un Membre des Nations Unies, alors que |’Acte
général était ouvert aux Etats qui n'étaient pas membres de la Société des
Nations.

Compte tenu de ces différences notables entre les deux méthodes visant
à assurer le règlement judiciaire des différends juridiques internationaux,
l’idée qu’une déclaration d'acceptation de la clause facultative, accom-
pagnée de réserves, puisse modifier les obligations contractuelles d'Etats
parties à l’Acte général me semble se heurter à de nombreuses objections.
Vu la soudaineté avec laquelle on peut ajouter, retirer ou modifier des
réserves à la déclaration d’acceptation de la juridiction obligatoire en
vertu de l’article 36, paragraphe 2, dire que cette réserve peut modifier les
obligations conventionnelles ou y mettre fin reviendrait à dire qu’entre
Membres des Nations Unies il serait impossible d’attacher beaucoup de
prix à un traité qui pourrait être modifié ou dénoncé au gré de l’une des
parties par la simple méthode consistant à ajouter une réserve destructrice
et immédiatement applicable à sa déclaration d'acceptation de la juri-

168
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 418

diction obligatoire de la Cour. Ce serait un bouleversement complet des
idées consacrées par le droit des traités, qui ne permet ni de dénoncer ni
de modifier unilatéralement un traité autrement que de la manière qui y
est prévue. L’abrogation du fait d'événements qui affectent le consente-
ment mutuel des parties, y compris ceux où les parties considèrent que
leur volonté commune a été de mettre fin au traité, souligne le caractère
essentiellement consensuel de l’extinction ou de l'amendement.

En outre, si on examine de près les différences entre les dispositions de
Particle 36 et celles de lActe général au sujet des réserves, on constate
que, si le même terme de « réserve » est employé, les réserves que prévoit
PActe général ne paraissent pas être du même ordre que celles qu’autorise
Particle 36. Il me semble que dans l’un et l’autre cas l’objet recherché en
autorisant les réserves n’est pas le même.

Les réserves à un traité sont essentiellement fondées sur le consente-
ment, soit parce qu'elles figurent dans les dispositions du traité au nombre
des réserves autorisées, comme par exemple dans l’article 39 de l’Acte
général, soit parce qu’elles sont acceptées par l’autre partie au traité —
voir d’une façon générale la partie Il, section 2, de la Convention de
Vienne sur le droit des traités. Dans le cas de l’ Acte général, une réserve,
entrant dans l’une des catégories énumérées à l’article 39, qui n’a pas été
faite au moment de l’adhésion et que l’on cherche à introduire par voie de
dénonciation partielle en vertu de l’article 45, paragraphe 4, ne peut
avoir effet à l’égard de tout Etat ayant adhéré à l’Acte général que si elle
est acceptée par cet Etat. Elle ne sera en tout cas applicable qu’à l’expi-
ration d’un délai minimum de six mois à dater de sa notification (voir
art. 45, par. 2).

En net contraste encore une fois, une réserve au titre de la clause facul-
tative est un acte unilatéral; elle peut être faite à tout moment, entrer en
vigueur immédiatement avant même d’être notifiée aux autres Etats ayant
accepté la juridiction obligatoire et, aux termes du Statut, porter sur
n'importe quel sujet, sans doute parce qu’on est ici dans le cadre d’une
option entièrement volontaire. L'Etat peut s’abstenir totalement d’accep-
ter la juridiction ou ne l’accepter que dans la mesure ou pour le délai qui
lui convient. Cette «souplesse» du système de la juridiction obligatoire
peut à la longue faire peser un discrédit grandissant sur ce système si on le
compare au régime plus précis et plus sûr des traités. Quoi qu’il en soit,
la brève comparaison que je viens de faire et qui ne prétend pas épuiser
le sujet souligne le manque de pertinence, par rapport à un traité, des
réserves accompagnant une déclaration d’acceptation de la juridiction
obligatoire.

Je dois aussi faire observer que la réserve du 20 mai 1966 ne satisfait en
aucune façon aux conditions posées par l’Acte général. Il y a lieu de noter
que Particle 17 de l’Acte général oblige à soumettre à la Cour tous les
différends, sauf ceux qu’excluraient les réserves éventuelles prévues à
l’article 39. La réserve du 20 mai 1966 n’a pas été faite au titre de cet
article; elle n’a pas été formulée à un moment où une réserve aurait pu
être faite. Elle était censée s'appliquer immédiatement. On n’envisageait

169
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 419

pas de la notifier aux parties à l’ Acte général. Je doute que cette réserve
particulière entre dans l’une quelconque des catégories énumérées à
l’article 39, paragraphe 2, de l’Acte général. Il est clair qu’elle n’aurait
pas pu relever des alinéas a) ou 4) de ce paragraphe et il ne semble pas
non plus que l’alinéa c) s’y applique. Etant donné l’indépendance com-
plète des deux méthodes de règlement des différends juridiques inter-
nationaux, je ne vois aucune raison pour qu’une réserve accompagnant
une déclaration d’acceptation de la juridiction obligatoire en vertu de
l’article 36, paragraphe 2, puisse avoir l’effet de modifier les obligations
conventionnelles souscrites en vertu d’un traité comme l’Acte général.

Il semble que la France, se rendant compte des conséquences inaccep-
tables de la théorie selon laquelle les obligations d’un traité pourraient
être annulées par une réserve en vertu de la clause facultative, cherche
dans son annexe à en limiter l’application à l’Acte général qui est d’après
elle:

«non pas ... une convention comportant, pour les litiges relatifs à
l'application de ces dispositions, une clause conférant compétence à
la Cour, mais ... un texte dont l’objet exclusif est le règlement paci-
fique des différends et notamment [leur] règlement judiciaire ».

Cette déclaration ne semble pas tenir compte des dispositions de l’ar-
ticle 4] de l’Acte général et je ne vois, en tout cas, aucun élément permet-
tant d’attribuer cette application limitée à une réserve à une déclaration
d’acceptation de la clause facultative.

Il est dit également que la déclaration d’acceptation de la juridiction
obligatoire au titre de l’article 36, paragraphe 2, est un acte ayant la
nature d’un accord portant sur le même objet que l’Acte général. Comme
je l’ai déjà dit, une déclaration d’acceptation de la juridiction obligatoire
n’est pas un accord, bien qu’elle puisse créer des liens consensuels. De
toute façon l’objet de l’Acte général et celui de la déclaration d’accepta-
tion de la clause facultative ne sont pas identiques.

A en croire l’annexe française, du fait que les Etats liés par l’Acte
général qui ont aussi accepté la juridiction obligatoire de la Cour ont de
temps à autre maintenu la correspondance entre les textes de leurs réserves
respectives en vertu de l’Acte et en vertu de la clause facultative, la rup-
ture de ce «parallélisme » indiquerait soit que l’Acte général est tombé
dans le non-usage, soit qu’une réserve comparable doit être réputée avoir
été formulée à l'égard de l’Acte général. Mais en fait ce prétendu paral-
lélisme n'existe pas ainsi que le démontre le mémoire australien (voir
par. 259-277). De plus, il est impossible d'admettre que la France, qui n’a
formulé aucune dénonciation partielle de l’Acte général dans sa réserve à
sa déclaration d'acceptation de la juridiction obligatoire, devrait, en raison
du parallélisme susmentionné, être considérée comme l'ayant fait.

En somme, je ne peux pas souscrire à l’idée que la déclaration française
du 20 mai 1966 ait eu un effet quelconque sur les obligations de la
France en vertu de l’Acte général de 1928. Le consentement à la compé-

170
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 420

tence de la Cour donné par la France en adhérant à l’Acte général n’est pas
affecté par la volonté qu’elle a exprimée par la suite au sujet de la clause
facultative. La réserve française au titre de l’article 36, paragraphe 2,
n’est pas plus pertinente en ce qui concerne la compétence de la Cour
aux termes de l’article 36, paragraphe 1, que ne l'était une réserve sem-
blable dans l'affaire de l’Appel concernant la compétence du Conseil de
POACI(C.LJ. Recueil 1972, p. 46). La aussi on avait essayé de rejeter la
compétence tirée d’un traité en invoquant une réserve formulée en vertu
de la clause facultative. Cette tentative a échoué. La Cour a fondé sa
juridiction exclusivement sur le traité et considéré que la réserve en vertu
de la clause facultative était sans pertinence. Voir l’arrêt de la Cour, ibid.,
pages 53 et 60 du Recueil.

Il y a sans doute des raisons pour lesquelles ni la France ni auparavant
le Royaume-Uni n'ont essayé de dénoncer l’Acte général à un moment
où ils envisageaient de procéder à des essais nucléaires en atmosphère
dans le Pacifique Sud, alors même qu'ils prenaient soin de formuler ce qui
leur paraissait être une réserve appropriée dans leurs déclarations d’ac-
ceptation de la clause facultative. Pai déjà fait observer que l’Acte
général était devenu un traité fermé. L'identité des Etats auxquels la
France et le Royaume-Uni étaient liés par l’Acte était donc connue. Il
est certain qu'en 1966 l'attitude adoptée alors par ces Etats à l’égard des
essais nucléaires en atmosphère dans le Pacifique Sud était connue ou
du moins supposée être connue. En revanche, il y avait des Etats qui
avaient fait des déclarations en vertu de la clause facultative et dont on
pouvait appréhender Fopposition aux essais nucléaires dans l’atmo-
sphère, d’une façon générale et dans le Pacifique en particulier. Toutefois,
il est en réalité sans intérêt d’échafauder des hypothèses sur les raisons
pour lesquelles la France n’a pas essayé de dénoncer l’Acte général en
1966. Du point de vue du droit international, il suffit qu'elle ne lait pas
fait.

L'article 36, paragraphe 1, du Statut de la Cour prévoit que la Cour
est compétente dans tous les cas spécialement prévus dans les traités et
conventions en vigueur. Je suis parvenu à la conclusion que l’Acte général
de 1928 était un traité ou convention en vigueur entre la France et l’Aus-
tralie à la date de la requête australienne. J'ai déjà cité l’article 17 de lActe
général, qui fait partie du chapitre Il relatif au règlement judiciaire. La
deuxième phrase de cet article revient à intégrer à l’article 17 la partie de
l’article 36, paragraphe 2, du Statut de la Cour permanente où sont
énumérés les cas dans lesquels la Cour est compétente. Ainsi, tous les
«différends d’ordre juridique ayant pour objet: a) l'interprétation d’un
traité; b} tout point de droit international; c) la réalité de tout fait qui,
s’il était établi, constituerait la violation d’un engagement interna-
tional; ...» rentrent dans le champ d’application de l’article 17.

La question qui se pose par conséquent à propos de l’article 36, para-
graphe I, est la suivante: quels sont les cas de renvoi à la Cour spéciale-
ment prévus dans l’Acte général? Ce sont, d’après moi, et pour autant
que ce soit pertinent en l’espèce, tous les différends au sujet desquels les

171
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 421

parties se contestent réciproquement un droit et les différends d’ordre
juridique ayant pour objet tout point de droit international ou la réalité
de tout fait qui, s’il était établi, constituerait la violation d’un engagement
international, sans préjudice en tout cas (et à mon avis exclusivement) de
toute réserve qui aurait pu être formulée en vertu de l’article 39 de l’Acte
général.

Il me semble qu’il n’y a que deux façons possibles de considérer les
éléments de la juridiction de la Cour empruntés à l’article 36, para-
graphe |, du Statut et repris dans I’Acte général de 1928, en particulier par
le jeu de son article 17 et de l’article 37 du Statut.

D'une part, on peut dire que la compétence est parfaite si l’Acte général
de 1928 est un traité ou convention en vigueur entre la France et l’Aus-
tralie à la date de la requête. L’objet de la compétence ainsi établie serait
alors un des cas pour lesquels l’ Acte général de 1928 prévoit le renvoi à la
Cour, c’est-à-dire un différend au sujet duquel des Etats liés par l’ Acte
se contesteraient réciproquement un droit, etc. Dans cette optique ces
différends seraient sur le même pied que la catégorie générale d’affaires
que la Cour est habilitée à résoudre judiciairement, en raison du maintien
en vigueur de l’Acte général. Si l’on accepte cette manière de voir, la
question de savoir si le différend qui, en fait, oppose la France et l’Aus-
tralie à la date de la requête rentre dans cette catégorie est une question de
recevabilité.

En revanche, on peut considérer que les éléments nécessaires de la
compétence de la Cour ne sont pas réunis si l’on se borne à démontrer que
PActe général de 1928 est un traité ou convention en vigueur entre la
France et l'Australie, et qu’il faut en outre établir qu’il existe entre elles
un différend au sujet duquel elles se contestent réciproquement un droit,
etc. En d’autres termes, ce qu’envisage l’Acte général ce n’est pas une
catégorie de différends mais un différend déterminé concernant les droits
de deux Etats l’un par rapport à l’autre. Dans cette conception, les Etats
sont considérés comme n’ayant consenti à la compétence que pour ce
différend particulier. Pour reprendre les termes employés [par les juges
dissidents] dans l'affaire Ambatielos (fond) (C.1.J. Recueil 1953, p. 29),
ces différends constituent «la catégorie de ceux» pour'lesquels on a
consenti à la juridiction de la Cour. Selon cette analyse, il ne se pose
aucune question de.recevabilité distincte; il n’y a qu’un seul et unique
problème de compétence, l’existence en fait et en droit du différend entre
les deux Etats au sujet de leurs droits respectifs constituant une condition
sine qua non de la juridiction de la Cour. C’est ce différend que la Cour a
compétence pour trancher.

C'est à cette thèse que va ma préférence. Toutefois, l'ordonnance de la
Cour du 22 juin 1973 me semble partir du postulat qu’une question de
recevabilité distincte se pose ou, tout au moins, qu'on pourrait soutenir
qu’elle se pose. C’est pourquoi, malgré ce que je viens de dire, je suis
prêt, dans le cadre de la présente opinion, à examiner la question de
savoir si le différend entre la France et l'Australie était un différend au
sujet duquel les parties se contestent réciproquement un droit comme s’il

172
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 422

s'agissait d’une question de recevabilité. Je soulignerai cependant que,
quelle que soit la façon dont on la considère, comme élément nécessaire
de la juridiction de la Cour ou comme un problème de recevabilité, la
question est selon moi la même, et la conséquence au fond de la réponse
qui lui sera donnée sera la même, que l’on parte de l’une ou l’autre des
deux conceptions que j’ai mentionnées au sujet des éléments nécessaires
de la juridiction de la Cour. Il s’agit de savoir si les Parties se contestent
réciproquement un droit, au sens juridique.

Selon moi, la Cour a donc compétence pour connaître d’un différend
au sujet duquel les parties liées par l’Acte général se contestent réci-
proquement des droits au sens juridique. Comme je Vai déjà dit, je
traiterai la question de la recevabilité comme s’il s'agissait d’une question
à part.

RECEVABILITÉ

Une distinction est faite dans la jurisprudence de la Cour entre sa
compétence dans un cas d’espèce et la recevabilité de l’acte par lequel
l'instance a été introduite. Le Règlement maintient cette distinction entre
les deux notions (voir art. 67) mais le Statut de la Cour ne dit rien de la
recevabilité. Il n’en est pas question en particulier dans la disposition
relative au défaut: l'article 53. Cela mérite peut-être d’être relevé dans une
instance comme celle-ci où il n'y a pas eu d’exceptions préliminaires
d’irrecevabilité spécifiant les motifs pour lesquels la requête ne serait pas
recevable. En pareil cas, et s’il n’y avait pas eu d'ordonnance spéciale
comme celle du 22 juin 1973, l'application stricte de l’article 53 pourrait
avoir ce résultat qu'en l'absence du défendeur toute question de receva-
bilité qui se poserait serait traitée soit avec la compétence soit avec le
fond. Quoi qu’il en soit, la Cour étant maîtresse de sa procédure peut,
comme elle l’a fait en l’espèce, demander que la question de la receva-
bilité soit débattue à part mais, sans aucun doute, dans la stricte mesure
où l’on est fondé à affirmer en l'occurrence que la recevabilité présente un
caractère exclusivement préliminaire.

On peut dire que la compétence de la Cour concerne son aptitude à
connaître des questions d’une certaine nature, par exemple, celles qu’énu-
mère l’article 36, paragraphe 2, du Statut de la Cour, alors que la rece-
vabilité consiste à se demander si l’acte introductif d’instance lui-même
remplit les conditions prescrites, sur le plan de la juridiction ou sur celui
de la saisine.

Dans la présente espèce, la compétence comprendrait le droit, pour la
Cour, de déterminer si un différend du type voulu existe et, dans l’affir-
mative, de faire droit à la demande du requérant visant à obtenir une
déclaration et une injonction. Si un tel différend existe, la demande est
recevable. Examiner la recevabilité c’est déjà exercer une compétence,
bien que la décision prise à ce sujet puisse elle-même servir de fondement
à l'exercice d’une nouvelle compétence pour statuer sur la demande. Il
est évident que les notions de compétence et de recevabilité se chevau-

173
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 423

chent, notamment dans les cas comme celui qui nous occupe, où l’exis-
tence d’un différend qui réponde aux conditions voulues peut être consi-
dérée comme une condition nécessaire du droit de statuer découlant de
l’article 17 de l’Acte général.

J'ai dit plus haut qu’il n’y a pas de définition universellement applicable
des conditions de la recevabilité. La demande peut n'être pas recevable
parce que son objet n’est pas de ceux sur lesquels la Cour puisse statuer:
ou parce que la Cour n'a pas le pouvoir d'envisager ni d’accorder la
mesure sollicitée; ou encore parce que l’Etat requérant n’est pas habilité à
introduire l'instance, n’ayant pas qualité pour agir en l'espèce; ou parce
que le demandeur peut n’avoir aucun intérêt juridique par rapport à
l’objet de la requête, ou bien il peut avoir agi trop tôt ou au mauvais
moment; enfin toutes les conditions qui doivent précéder la présentation
de l’acte introductif d'instance ou la saisine n’ont peut-être pas été res-
pectées, par exemple si tous les recours internes n’ont pas été épuisés.
Bien entendu, il peut y avoir encore d’autres cas dans lesquels l’acte
introductif d’instance est irrecevable. L’irrecevabilité se manifeste ainsi
sous diverses formes.

Certes, tous ces éléments relatifs à la recevabilité ou à la validité de
Pacte introductif d’instance ne valent pas nécessairement dans tous les
cas. Quel est le problème particulier de recevabilité qui se pose dans une
espèce donnée? Cela dépend dans une large mesure de la source invoquée
pour fonder la compétence de la Cour et des termes dans lesquels cette
compétence est exprimée. Telle est à mon avis la situation en l’espèce.

LES PARTIES SE CONTESTENT-ELLES RÉCIPROQUEMENT
UN DROIT ?

La Cour est gênée par le fait qu’elle n’est en présence d’aucune ex-
ception formelle d’irrecevabilité, précisant de quel point de vue la requête
peut être considérée comme irrecevable. L’annexe à la lettre de l’ambassa-
deur du 16 mai 1973 contestait la compétence de la Cour au titre de
Particle 36, paragraphe 1, du Statut, en prenant argument de la caducité
de l’Acte général ou des réserves dont il avait fait l’objet et non de l’inexis-
tence d’un différend visé par l’article 17 de l’Acte. Au surplus, il n’était
pas fait expressément référence à la recevabilité de la requête.

On peut toutefois interpréter le Livre blanc comme aboutissant à sou-
tenir que la requête est «sans objet» en ce sens qu’aucune norme juri-
dique ne permet de résoudre le différend opposant en fait les Parties; en
d’autres termes, et bien que ce ne soit pas dit expressément, les Parties ne
se contesteraient pas réciproquement un droit (voir art. 17 de l’Acte
général). C’est ce qui me paraît se dégager du Livre blanc à propos de
Pargument selon lequel les essais d’armes nucléaires sont devenus illicites
d’après le droit international coutumier. [l n’a pas été dit, et à mon avis
on ne peut pas dire, qu’il n’existe pas de norme juridique permettant de
décider si la souveraineté d’un Etat sur son territoire et son pouvoir de

174
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 424

décision ont été violés, bien que des considérations juridiques impor-
tantes et difficiles interviennent à cet égard, comme en témoigne ce que
contient l’annexe française au sujet du seuil de contamination radioactive
qui ne doit pas être franchi. En ce qui concerne la violation de la liberté
de la haute mer et de l’espace aérien surjacent, le Livre blanc français in-
voque la pratique internationale pour justifier les mesures envisagées
dans la zone entourant son site d’expérimentations en atmosphère, mais
cet argument ne concerne pas la recevabilité.

Un des éléments de la recevabilité est l'intérêt juridique que possède
PEtat demandeur en ce qui concerne l’objet de sa requête. Selon moi, c’est
Pexistence d’un différend au sujet duquel les parties se contestent réci-
proquement un droit au sens juridique qui doit constituer l’objet de la
requête en l'espèce pour répondre aux condtitions de l’article 17; je crois
qu'une fois prouvée l’existence du différend on peut considérer que cha-
cune des parties à ce différend possède forcément un intérêt juridique à ce
qu'il soit réglé. Pour moi, la question de la recevabilité est résolue à
partir du moment où l’on décide que la France et l’Australie se contestent
réciproquement un droit au sens juridique; en d’autres termes, qu'il existe
un différend au sujet du droit que l’Australie revendique ou de l’obli-
gation de la France envers |’Australie qui, d’après l’Australie, aurait été
violée. Dans le texte anglais de l’article 17 l'emploi du mot their est im-
portant; il doit s’agir nécessairement d’un différend au sujet duquel
chacune des parties conteste le droit de l’autre. L’adjectif possessif fait
ressortir à mon avis la nécessité de posséder un intérêt juridique quant à
l’objet du différend.

Ainsi, il me paraît que la question à trancher à ce stade de l'affaire est
de savoir si les Parties, à la date de la requête, s’opposaient dans un diffé-
rend au sujet duquel elles se contestaient réciproquement un droit.

li ne fait pas de doute selon moi qu’un différend oppose les Parties.
Il est évident que le demandeur s’est contenté pendant un certain temps
de démarches politiques ou purement diplomatiques et que les sujets
traités dans la correspondance où se précise le différend comportent des
aspects politiques. Mais cela ne veut pas dire que les Parties ne se con-
testent pas réciproquement un droit. Ce qui compte à cet égard, c’est ce
qui les opose au fond.

Les éléments sur lesquels on peut se fonder pour se faire une opinion a
ce sujet sont fournis par la correspondance entre ja France et l’Australie,
reproduite aux annexes 2 à 14 incluse de la requête introductive d’instance,
et expliquée et développée dans l’argumentation soumise à la Cour. La
teneur de l’annexe française (ainsi d’ailleurs que ses omissions), où l’on
trouve des arguments de droit opposés aux thèses juridiques des notes
australiennes, est également à prendre en considération à cet égard. Il
nest dit nulle part dans annexe que le différend entre la France et
l'Australie n'est qu'une divergence politique, une opposition d'intérêts
ne se prétant pas au règlement judiciaire, et c'est là un fait qui n'est peut-
être pas dépourvu d’importance en lui-même.

En examinant les notes échangées entre la France et l'Australie, j'ai

175

 
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 425

estimé qu’il importait de noter la différence entre le langage conciliant
employé pour essayer d’obtenir que la France renonce à ses plans et les
termes utilisés quand des droits sont invoqués. Jusqu'à ce que le ton
change, le litige entre les gouvernements pourrait à la rigueur être
considéré comme principalement politique, car on cherchait à atteindre le
but souhaité par le seul moyen de la diplomatie, mais il n’en a évidemment
plus été de même par la suite. Le ton nouveau des notes australiennes est
frappant dans la note du 3 janvier 1973, où l’on peut lire:

«Le Gouvernement australien, qui a jusqu'ici fait preuve d’une
très grande retenue en la matière, tient à ne laisser aucun doute sur
sa position à l’égard des essais nucléaires en atmosphère auxquels
le Gouvernement français envisage de procéder dans le Pacifique.
La poursuite de ces essais serait non seulement indésirable, mais
contraire au droit, d'autant qu’elle implique une modification des
conditions physiques sur le territoire australien et au-dessus de ce
territoire, la pollution de l’atmosphère et des ressources de la mer,
Pingérence dans la liberté de navigation tant en haute mer que dans
l’espace aérien surjacent et une infraction aux normes juridiques
régissant les essais d’armes nucléaires dans l'atmosphère. »

Après quoi, ayant demandé au Gouvernement français de s’abstenir de
tous nouveaux essais nucléaires, la note australienne poursuit en ces
termes:

«Cependant, le Gouvernement australien se voit obligé de dire
qu’à défaut d'assurances pleines et entières dans ce domaine, qui
affecte la prospérité et la tranquillité d'esprit non seulement de
l'Australie, mais de la communauté du Pacifique tout entière, il
n’aura d’autre recours que de mettre en œuvre les voies de droit
international appropriées.»

La revendication du demandeur portait donc sur un droit juridiquement
protégé.

Dans la note envoyée à l’Australie en réponse, le Gouvernement
français s’est efforcé tout d’abord de justifier sa décision d’effectuer des
essais nucléaires et il ajoute:

«Par ailleurs, le Gouvernement français, qui a étudié avec la plus
grande attention les problèmes soulevés par la note australienne, est
convaincu que ses expériences nucléaires n’ont violé aucune règle du
droit international. C’est ce qu’il souhaite faire ressortir à propos des
«infractions» à ce droit alléguées par le Gouvernement australien
dans sa note citée en référence.

Les premières se rapporteraient à la pollution et aux modifications
physiques que ces expériences entraîneraient pour le territoire
australien, la mer, l’espace aérien surjacent.

Tout d’abord, le Gouvernement français croit comprendre que le

176
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 426

Gouvernement australien ne prétend pas faire état de dommages
déjà constatés, qui seraient dus aux expériences françaises.

Si elle ne se fonde pas sur des dommages actuels, 1’« infraction »
au droit pourrait alors venir d’une violation par la France d’une
norme juridique internationale portant sur le seuil de pollution
atomique qui ne devrait pas être dépassé.

Mais le Gouvernement français voit mal quelle est la règle précise
dont l'existence serait invoquée par l'Australie. Celle-ci pourrait
peut-être l’éclairer sur ce point.

En vérité, il semble bien au Gouvernement français que ce grief de
violation du droit international du fait de la pollution atomique
revient à soutenir que les expériences nucléaires en atmosphère sont
automatiquement illicites. De son point de vue il n’en est pas ainsi.
Mais, ici encore, le Gouvernement français apprécierait les préci-
sions qui pourraient lui être apportées à l’appui de l’opinion inverse.

Enfin, le Gouvernement français entend répondre à l’affirmation
selon laquelle ses expériences restreindraient d’une manière illégale la
liberté de navigation en haute mer et dans l’espace aérien surjacent.

A cet égard il lui suffira d'observer qu’il est courant que des zones
de haute mer soient déclarées dangereuses à la navigation en raison
de tirs qui s’y déroulent, y compris des tirs de fusées. S'agissant
d'expériences nucléaires, le Gouvernement australien n’ignore pas
qu’une telle zone dangereuse empiétant sur la haute mer a pu être
licitement établie lors d'expériences antérieures.»

Cette note conteste le bien-fondé des revendications portant sur un droit
juridiquement protégé.

Dans la note australienne du 13 février 1973, on trouve les passages

suivants:

et:

« Le Gouvernement australien assure le Gouvernement français
que la situation actuelle, causée par une activité que ce gouvernement
a entreprise et poursuivie et que le Gouvernement australien consi-
dère non seulement comme illégitime mais aussi comme gravement
préjudiciable aux conditions de vie futures de ce pays et des autres
peuples du Pacifique... »

«LE convient de rappeler que, dans sa note du 3 janvier 1973, le
Gouvernement australien émettait l'avis que la poursuite d’essais
nucléaires en atmosphère par le Gouvernement français dans le
Pacifique serait non seulement indésirable mais contraire au droit.
Dans la note de votre ambassadeur du 7 février 1973, il est dit que le
Gouvernement français, qui a étudié avec la plus grande attention
les problèmes soulevés par la note australienne, est convaincu que ces

expériences nucléaires n’ont violé aucune règle du droit international.

177

 
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 427

Le Gouvernement australien regrette de ne pouvoir partager le
point de vue du Gouvernement français, car il est au contraire
convaincu que la poursuite des essais viole des règles du droit inter-
national. Il est clair qu’à cet égard il existe entre nos deux gouverne-
ments un différend juridique important.»

La conclusion ainsi exprimée par le Gouvernement australien était-elle
fondée et, dans l’affirmative, permet-elle de résoudre la question de la
recevabilité de la requête, qui vise en substance à obtenir, en guise de
règlement du différend, une déclaration selon quoi les droits revendiqués
existent effectivement et ont été violés ou enfreints?

La correspondance fait ressortir nettement qu’au départ le Gouverne-
ment australien espérait que la France pourrait être decouragée de réaliser
ou de poursuivre ses expériences nucléaires dans le Pacifique Sud, étant
donné la pression de l’opinion internationale et l’importance qu’il y avait
à ne pas s’aliéner la bonne volonté et la coopération économique de
PAustralie. Dans la période sur laquelle porte cette partie de la corres-
pondance, que je place entre le 6 septembre 1963 et le 29 mars 1972, on
s'efforce de persuader en insistant surtout sur les conséquences du Traité
d'interdiction partielle des essais nucléaires de 1963, sur le fait que l’opi-
nion publique internationale est généralement opposée aux essais nu-
cléaires dans l’atmosphère, et sur l'importance de relations harmonieuses
entre l’Australie et la France.

Mais en janvier 1973, quand il apparaît que tous ces efforts ont été
et seront probablement vains et quand on acquiert la certitude que la
France procédera à une nouvelle série d’essais vers le milieu de l’année,
c’est-à-dire pendant l’hiver austral, nous en arrivons aux passages que j'ai
cités de la note du 3 janvier 1973, où le requérant fait valoir que ses droits
seront violés par de nouveaux essais d'engins nucléaires dans le Paci-
fique Sud et à la réponse du Gouvernement français du 7 février 1973
contestant ces droits.

Les quatre bases de la demande

Il ressort des passages cités de la note du 3 janvier 1973 que les divers
faits illicites dont le Gouvernement australien a fait état dans sa requête
ont été alors précisés. On peut les reprendre et les énumérer comme suit.
Sont illicites:

1) la modification des conditions physiques du territoire australien et de
son environnement;

2) la pollution de Patmosphére de I’ Australie et de ses ressources marines
adjacentes ; .

3) les entraves apportées à la liberté de navigation maritime et aérienne
et

4) la violation de normes juridiques concernant les essais d’armes
nucléaires dans l’atmosphère.

La France n’a rien admis et en fait elle conteste ces affirmations.
178
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 428

On notera qu'il existe une différence radicale entre, d’une part, l’idée
que la violation de la souveraineté d’un Etat en ce qui concerne son terri-
toire et son pouvoir de décision à la suite de l’intrusion et du dépôt de
radioéléments et de la pollution de la mer et de ses ressources sont illicites
en droit international et, d’autre part, la thèse suivant laquelle les essais
d’armes nucléaires sont devenus illicites d’après le droit international
coutumier ou, selon la note australienne du 3 janvier 1973, d’après les
«normes juridiques régissant les essais d’armes nucléaires dans l’atmo-
sphère ».

En ce qui concerne la première idée, c’est l’intrusion des particules
radioactives dans l'air, dans les eaux et sur les terres de l'Australie qui,
affirme-t-on, viole les droits reconnus par la communauté internationale.
Il n’est pas d’une importance fondamentale à cet égard que les explosions
atomiques qui ont produit les particules dispersées dans l’environnement
australien aient eu pour objet de mettre au point des armes nucléaires, bien
que ce soit en fait le cas.

Mais, en ce qui concerne la deuxième thèse mentionnée, on soutient
maintenant que le droit coutumier comporte une prohibition des essais
d’armes nucléaires. L’objet même des explosions auxquelles a fait pro-
céder la France constituerait donc l’élément essentiel de la prohibition en
question. Certes, comme je l’indiquerai plus tard, le demandeur insiste
surtout sur les retombées que ces explosions ont provoquées en Australie,
mais ces conséquences ne sont pas la raison essentielle de l’illicéité
alléguée: ce sont les essais eux-mêmes qui sont considérés comme illicites.

On observera que les objections élevées contre les essais d’armes nu-
cléaires dans les débats internationaux reposent sur deux bases: il y a le
danger pour la santé de la présente génération et des générations futures,
résultant de la dispersion des retombées radioactives, mais il y a aussi
l'hostilité de la communauté internationale à ce que le pouvoir destructeur
des armes nucléaires se répande davantage et à ce que des Etats plus
nombreux en disposent. Ce ne sont donc pas seulement sur les explosions
nucléaires en tant que telles que porte la prohibition, mais aussi sur l’ex-
périmentation d’armes nucléaires qui provoque un accroissement des
stocks d’armements nucléaires.

L’ordre dans lequel le demandeur a présenté les quatre bases de sa
réclamation et l’étendue qu’il a donnée à chacune d’elles ont contribué à
masquer l'importance qu’il accorde dans son argumentation à la vio-
lation de sa compétence territoriale et de son pouvoir souverain de dé-
cision. En raison de cette présentation et de ses implications émotion-
nelles, on est peut-être enclin à penser que la dernière des bases que je
viens de mentionner, qui, je peux le dire, soulève des difficultés particu-
lières, est au centre de la demande australienne. Mais comme je com-
prends la question, c’est l'inverse qui est vrai. C’est l’atteinte à la sou-
veraineté territoriale en raison de l’intrusion et du dépôt de radioéléments
qui constitute la base essentielle de la demande australienne.

Un différend au sujet duquel les parties se contestent réciproquement
un droit peut porter sur l’existence même de ce droit ou bien sur l'étendue

179

 
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 429

d’un droit déjà reconnu; ce peut être aussi un différend sur le point de
savoir si un droit reconnu a été violé, ou encore, bien entendu, tous ces
aspects ou certains d’entre eux peuvent se combiner en un différend
unique. Les prétentions et dénégations relatives à l’existence d’un droit
ou les controverses sur son étendue ou sur sa violation constituent, selon
moi, un différend juridique. Si les parties se contestent réciproquement un
droit, le différend répondra, à mon avis, aux conditions de l’article 17 de
PActe général qui est la pierre de touche de la compétence en l’espèce ou,
si l’on admet la conception contraire de la compétence, la pierre de touche
de la recevabilité.

Si le différend ne porte pas sur l'existence d’un droit juridiquement
protégé, il ne répond pas aux conditions de l’article 17 et peut être dit
«sans objet» pour la raison que, s’il ne s’agit pas d’un différend sur
Pexistence d’un droit au sens strict, la Cour ne sera pas en mesure de le
résoudre par l’application de normes juridiques: le différend ne sera pas
justiciable.

Mais il ne suffit pas pour cela que la demande ou le droit invoqué
aient un caractère inédit ou qu'il s’agisse d’un droit qui n’a pas encore été
confirmé par des décisions de la Cour ou par l’opinion d’éminents auteurs,
ou qui nécessite des recherches et un examen prolongé pour que sa va-
lidité soit établie.

Dans son opinion individuelle en l’affaire du Cameroun septentrional,
sir Gerald Fitzmaurice a adopté comme définition du différend sans lequel
la Cour n’est pas habilitée à se prononcer celle que M. Morelli avait
donnée dans son opinion dissidente en l’affaire du Sud-Ouest africain,
exceptions préliminaires, arrêt (C.I.J. Recueil 1962, p. 566 à 588), en y
ajoutant un élément tiré de l’argumentation du défendeur dans l’affaire
du Cameroun septentrional (voir C.1.J. Recueil 1963, p. 109-110).

Sir Gerald était d’avis qu’il n’y avait pas de différend en l'espèce,
contrairement à la Cour et à M. Morelli, parce que selon lui la Cour
n’était pas en mesure de prendre une décision pouvant produire des effets
au sujet de la question qui opposait les Parties. A la page 111 du Recueil,
sir Gerald s'exprime en ces termes:

«Bref une décision de la Cour n'aurait ni ne pourrait avoir aucun
effet sur les droits, obligations, intérêts ou rapports juridiques des
Parties; cette situation découle — et témoigne — du fait qu’il
n'existe pas entre les Parties un différend auquel pourrait se rap-
porter un arrêt de la Cour sous une forme concrète ou même éven-
tuellement susceptible de réalisation. On doit en conclure qu’il
peut y avoir désaccord, opposition de thèses ou controverse, mais
qu’il n'y a, à proprement parler, sur le terrain du droit, aucun
différend.

Autrement dit, le fait qu’une décision de la Cour en faveur de
PEtat demandeur ne pourrait en l’espèce avoir aucune application
juridique effective (et par conséquent qu’il serait incompatible avec

180
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 430

sa fonction judiciaire que la Cour connaisse de l’affaire) est le revers
d’une médaille dont l’avers est l’absence d’un véritable différend.

Puisque, s’agissant d’une décision judiciaire visant à trancher un
prétendu différend entre les Parties, le différend doit se rattacher
essentiellement à ce que doit être la décision, il s'ensuit que, si la
décision (quelle qu’elle puisse être) doit être manifestement insus-
ceptible d'application juridique réelle, le différend se trouve dépourvu
de tout contenu et n’est plus qu’une enveloppe vide. »

Ces observations revenaient en somme à dire que, l’accord de tutelle
ayant pris fin, aucune décision de la Cour ne pouvait conférer ni imposer
de droit ou d'obligation à l’une ou l’autre des Parties en ce qui concernait
cet accord. Or le dernandeur sollicitait précisément une telle interprétation
ou application de l’accord. Les éléments constitutifs d’un différend au
sens de la définition de sir Gerald ressortent, selon moi, de la manière
même dont l’article 17 envisage la nature du différend considéré, qui doit
être un différend au sujet duquel les Parties se contestent réciproquement
un droit. Si le différend présente ce caractère, il me semble que la Cour
doit pouvoir d’une part le résoudre par l'application de normes juridiques,
parce que des droits juridiquement protégés des Parties sont en jeu, et
d’autre part adopter à tout le moins une déclaration sur l’existence ou
Pinexistence du droit ou de l’obligation contestée.

Je crois essentiel de souligner ici que l’existence d’un différend sur des
droits au sens juridique ne dépend pas du bien-fondé de la prétention
contestée, laquelle voudrait qu’un droit existe et soit de telle nature ou de
telle étendue. Pour établir l'existence d’un différend, point n’est besoin de
démontrer que le droit invoqué existe. Par exemple, la partie qui perd son
procès devant un tribunal au motif qu'elle ne possédait pas le droit
qu’elle prétendait faire valoir contre l’autre partie n’en était pas moins au
début en litige avec cette autre partie au sujet de leurs droits réciproques,
c’est-à-dire du droit existant d’un côté et de l’obligation correspondante
de l’autre. Le règlement du différend par le tribunal n’a pas établi que les
parties ne se contestaient pas réciproquement un droit, bien qu’il en
ressorte que le droit invoqué par le plaignant était mal fondé. Se pro-
noncer sur la validité de prétentions contestées, c’est statuer sur la requéte
au fond.

On peut concevoir qu’une personne invoque un droit et que, celui-ci
étant contesté, on se trouve apparemment en présence d’un différend,
mais que, la prétention apparaissant sans doute possible et dès l’abord
sans fondement, on soit justifié à dire qu'en vérité il n’y avait pas de
différend parce qu'il n’y avait manifestement rien sur quoi on puisse
s'opposer, ou encore que la prétention contestée était de toute évidence
absurde ou frivole. Mais à mon avis on ne saurait rien affirmer de sem-
blable au sujet des bases des demandes présentées dans la requête et que
l’on retrouve dans la correspondance qui a précédé cette dernière.

181
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 431

Examen des bases de la demande

J'en viens maintenant à la question de savoir si les différentes bases de
la demande que j’ai énumérées plus haut correspondent à des prétentions
relatives à des droits juridiquement protégés que posséderait l'Australie:
en d’autres termes, ces chefs de demande étant contestés, est-il possible de
trouver une solution en appliquant des normes juridiques et le demandeur
a-t-il un intérêt juridique à faire valoir ses droits?

Lorsqu’on examine ces questions, il convient de ne pas oublier que,
pour qu’on puisse les trancher dès maintenant, elles doivent présenter un
caractère exclusivement préliminaire. Si, pour résoudre l’un quelconque
des points évoqués, il est indispensable d’aborder le fond, c’est que ces
points n’ont pas un caractère préliminaire.

Il n’est pas contesté en l’espèce que le dépôt de particules radioactives
(radioéléments) sur le territoire australien et leur intrusion dans l’espace
aérien et maritime de l’Australie se produit peu de temps après qu’une
explosion nucléaire a lieu dans le territoire français de Mururoa dans le
Pacifique Sud, en raison de la nature même de telles explosions, des
conséquences inhérentes à celles-ci et des déplacements d’air qui se
produisent dans l’hémisphère Sud. On peut donc admettre que ces
dépôts et cette intrusion sont causés, et que l’on sait qu’ils seront causés,
par ces explosions.

Première et deuxième bases

J’examinerai ensemble les premier et deuxième motifs. Chacun d’eux
concerne l'intégrité du territoire et son environnement. Le demandeur
soutient que le dépôt et l’intrusion de radioéléments constituent une
violation de sa souveraineté sur son territoire et, comme il le dit, de son
pouvoir souverain de décision. Sa revendication porte notamment sur le
fait que le dépôt et l’intrusion des particules en question, qui peuvent
présenter un danger physique, est une violation du droit souverain et
indiscutable de l’Australie à son intégrité territoriale, droit qui est de
toute évidence protégé par le droit international.

La France soutient pour sa part — c’est du moins ainsi que je com-
prends l’annexe française — que le droit à l'intégrité territoriale, dans ses
aspects pertinents, n’est qu’un droit à ne pas subir un dommage réel et
démontrable à la suite de l’intrusion de matières dans le territoire et le
milieu ambiant. D’où la référence à un seuil de pollution nucléaire.
Autrement dit, la France aurait le droit d’agir comme elle l'entend sur son
propre territoire dans l'exercice de ses propres droits souverains et sa
seule obligation serait de ne pas causer de ce fait un préjudice à un autre
Etat, en d’autres termes, et si je comprends bien le point de vue français,
de ne pas causer un dommage réel, pouvant être prouvé dès maintenant,
au territoire ou au milieu terrestre et maritime de l’Australie. Si l’on
retient cette formulation, la France paraitrait ainsi prétendre que, bien
que les radioéléments soient intrinsèquement dangereux, leur dépôt et

182
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 432

leur intrusion sur le territoire et dans l’environnement australien ne
causent pas de dommage appréciable à l’Australie ou à ses habitants à
l'intérieur du territoire australien. D’après la France, il ne saurait y
avoir de préjudice que dans la mesure où les biens ou les personnes
auraient subi un dommage actuellement démontrable du fait des retom-
bées nucléaires.

Cette thèse peut se comprendre, mais c’est une thèse juridique. Elle
est combattue par l’Australie et constitue elle-même un argument destiné
à réfuter la position australienne quant à l’état du droit applicable. Dans
la mesure où la responsabilité de Ja France à l'égard de l'Australie peut
être fonction du dommage qu’aurait éventuellement causé en Australie la
réception involontaire de retombées radioactives, il convient de faire
observer que la question de savoir s’il y a eu en réalité dommage n’a pas
jusqu'ici fait l’objet d’un examen approfondi. Ii est évident que cette
question fait partie du fond. De même, si l’on ne peut établir d’ores et
déjà un dommage effectif, il reste à savoir si, dans l’avenir, il est probable
ou simplement possible que les radioéléments causent des lésions phy-
siques aux personnes vivant en territoire australien; de toute façon, il
s'agirait de déterminer si le degré de probabilité ou de possibilité, compte
tenu de la nature des lésions que les radioéléments peuvent causer, est
tel qu’on puisse conclure à un préjudice, à supposer que l’on accepte les
thèses juridiques avancées dans l’annexe française. La réponse à ces
questions, qui sont selon moi des questions juridiques, relève également
du fond.

Le Livre blanc français me paraît attribuer au demandeur, ainsi qu’à
la Nouvelle-Zélande, l’idée que:

«elles ont le droit de refuser les risques que leur feraient courir des
expériences nucléaires dans l’atmosphère qui ne seraient pas com-
pensés par des avantages jugés par elles suffisants, et qu’en passant
outre à leur refus, un Etat porterait atteinte à leur souveraineté et
violerait ainsi le droit international ».

Je ne vois pas que le demandeur ait avancé cette thèse juridique — et,
telle que le Livre blanc français la présente, il s’agit bien d’une thèse
juridique. Je comprends ainsi l’argument du demandeur : celui-ci affirme
que dans l’exercice de sa souveraineté sur son territoire il lui faut examiner
en notre ère technique, s’il entend permettre l'introduction et l’utilisation
dans le pays de matières radioactives. C’est à lui qu’il appartient de
décider. Divers emplois de ces matières pouvant être bénéfiques pour
certaines personnes, l’Australie s’est donné pour règle — a-t-on dit — de
n’autoriser l'introduction ou l’utilisation de matières radioactives en
Australie que si l’on y trouvait un avantage compensant les effets nuisibles
qui pourraient en résulter par ailleurs. Pour peser les avantages et les
risques il faut tenir compte du niveau de radioactivité naturelle et arti-
ficielle qui existe à tout moment dans l’environnement. L’argument m’a
paru signifier que la réception involontaire sur le territoire et dans le
milieu ambiant de matières radioactives enfreint la souveraineté de

183
ESSAIS NUCLÉAIRES (OP. DISS, BARWICK) 433

l’Australie et sa capacité à décider par elle-même du niveau de radio-
activité qu’elle autoriserait dans le territoire placé sous sa souveraineté et
que, l'introduction ne dépendant pas de sa volonté, elle n’a pas eu la
possibilité d'examiner si elle comporte des avantages compensatoires.
C’est en cela qu'il y a infraction à ce que le demandeur a appelé son
pouvoir souverain de décision. Si toutefois je me trompe dans mon inter-
prétation de la position australienne à cet égard, et si la thèse française
est juste, les Parties sont en opposition au sujet d’un autre aspect du droit
international intéressant leurs relations mutuelles.

Il existe donc selon moi un différend entre la France et l’Australie au
sujet de l’état du droit international régissant leurs droits et leurs obliga-
tions en ce qui concerne les conséquences, pour le territoire et l’environ-
nement australiens, d’explosions nucléaires effectuées en territoire
français. Pour emprunter au droit interne, je dirai qu’un aspect du
différend — mais pas le seul — est de savoir si l’existence d’un préjudice
certain et démontrable est une condition essentielle par rapport au droit à
l'intégrité territoriale ou si l’intrusion de radioéléments dans Penviron-
nement constitue en elle-même une violation de ce droit.

Pour déterminer si un préjudice est essentiel par rapport au droit à
l'intégrité territoriale, s'agissant de l’intrusion de certaines matières phy-
siques dans le territoire, on peut avoir à se poser la très vaste question de
la classification des substances qu’un Etat ne saurait introduire impuné-
ment dans le territoire et dans l’environnement d’un autre. Y a-t-il par
ailleurs des limites ou des atténuations au droit à l'intégrité du territoire
et de l’environnement tenant à la nature même de l’activité génératrice de
la substance qui se dépose ou pénètre dans le territoire et l’environnement
de l'Etat? Dans certains cas sans doute l’utilisation qu’un Etat fait de son
territoire est de nature telle que les conséquences pour un autre Etat, son
territoire et son environnement doivent être acceptées par celui-ci. Il se
peut fort bien qu’on ait à distinguer entre les dépôts et intrusions licites
devant être supportés et les autres. En revanche, il n’est pas exclu qu’étant
donné la nature particulière des radioélements et le fait que l’activité
qui provoque leur dispersion est inutile et sans profit pour la communauté
internationale, la seule question consisterait à déterminer si l’intrusion de
tels radioéléments est illicite.

A mon sens, il importe de ne jamais perdre de vue que nous traitons ici
de l’émission et du dépôt de substances radioactives qui sont en elles-
mêmes dangereuses. Les avis peuvent différer sur l’importance du danger,
mais on ne saurait contester que ces substances sont intrinsèquement
nuisibles et que leurs effets nuisibles ne peuvent être ni prévenus, ni
même déterminés avec quelque degré de certitude. Si j’évoque ces ques-
tions, c’est pour donner une idée de l’ampleur des considérations juri-
diques que soulève le différend entre les Parties au sujet de la souveraineté
territoriale.

D'après moi, on ne peut prétendre, et il ne me semble d’ailleurs pas que

184
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 434

l'annexe française prétende, que cette divergence entre la France et
PAustralie quant à savoir s’il y a eu ou non violation de la souveraineté
australienne soit autre chose qu’un différend juridique, un différend sur le
droit et sur les droits juridiquement protégés des Parties, qui peut donc
être résolu par application de normes juridiques et par Ja voie juridiction-
nelle. De toute évidence, le demandeur a un intérêt juridique à insister sur
la validité de ses prétentions dans ce domaine.

La troisième base de la demande

La troisième base de la thèse australienne est que son droit de naviguer
et de pêcher en haute mer, et de survoler les océans, sera violé par les
actes du Gouvernement français, qui ne consistent pas simplement à
publier des NOTAMS et des AVROMARS à l’occasion des essais nu-
cléaires effectués en atmosphère dans le Pacifique Sud. Ici aussi, selon moi,
l'Australie revendique un droit. Elle affirme d'autre part qu’une certaine
situation entraînera la violation de ce droit. Elle semble également
soutenir que la pollution de la haute mer, avec les effets qui en découlent
pour la pêche et le poisson, constitue une atteinte à ses droits maritimes.

La France conteste que ces actes constituent une violation des droits de
l'Australie sur la haute mer et l’espace aérien surjacent au regard de la
pratique internationale établie. Sont donc en cause l’étendue du droit à la
libre utilisation de la haute mer et de l’air surjacent, et la nature et les
effets de la pratique internationale en matière de création de zones
dangereuses, lorsque les espaces maritimes et aériens sont utilisés pour les
besoins d’une telle expérimentation comportant des risques.

Je crois donc pouvoir dire que cette troisième base de réclamation fait
apparaître aussi un différend au sujet de l'existence et de la violation de
droits consacrés par le droit international : autrement dit un différend au
sujet duquel les parties se contestent réciproquement un droit. Dans cette
perspective, l'intérêt du demandeur à présenter sa requête est à mon sens
évident. |

La quatrième base de la demande

La thèse relative aux essais d’armes nucléaires dans l’atmosphère se
présente tout autrement à mon avis. Selon cette thèse, les droits de
l'Australie sont enfreints par les essais d’armes nucléaires en atmosphère
auxquels se livre la France dans le Pacifique Sud. J’adopte cette formule,
qui souligne que ce sont les droits de l’Australie qui seraient enfreints,
encore que je doive reconnaître que ce n’est pas ainsi que la demande est
présentée dans la note australienne du 3 janvier 1973. Toutefois, le texte
du paragraphe 49 de la requête se prête à cette interprétation. Dans la
partie qui nous importe ici, ce paragraphe se lit ainsi :

«Le Gouvernement australien soutient que les essais qui ont été
réalisés comme il a été dit plus haut ont violé et, s’ils se poursuivent,

185
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 435

violeront encore le droit international et la Charte des Nations Unies,
en particulier les droits de l’Australie, sur les points suivants:

i) le droit de Australie et de ses habitants, ainsi que celui d’autres
Etats et de leurs habitants, 4 ne pas étre exposés aux essais
d’armes nucléaires effectués dans l’atmosphère par un pays quel-
conque, est et sera violé. »

Il apparaît assez clairement, à mon avis, que la thèse du demandeur est
que le droit international interdit maintenant à tout Etat de procéder à
des essais nucléaires, du moins dans l’atmosphère. En effet, l'Australie
n'aurait en l'espèce aucun intérêt à se plaindre de toute autre forme
d'essais, ceux de la France étant effectués dans l'atmosphère. Le deman-
deur ne prétend pas qu’il faille changer le droit pour des motifs moraux ou
politiques mais il assure que le droit est maintenant tel qu’il le dit. La
France nie l’existence de l’interdiction. On est donc fondé, me semble-t-il,
à affirmer qu’il s’agit d’un différend portant sur l’état actuel du droit
international. Le demandeur ne prétend pas que le droit a toujours été
tel ; il soutient qu’il l’est désormais.

Le demandeur déclare que Popinion générale des nations a évolué,
ainsi qu’il ressort des traités, des résolutions et des prises de positions, à
tel point que la prohibition des essais d’armes nucléaires fait désormais
partie du droit international coutumier.

I] n’est pas douteux que le droit coutumier subit un processus de
croissance et d’apports successifs à mesure que l’opinion internationale
évolue et se cristallise en normes juridiques. I! paraît certain que la Cour
a un rôle à jouer, qui consiste à constater cette croissance et à déclarer
avec toute son autorité qu’en droit elle revêt l’ampleur requise et qu’il y a
déjà en fait consécration par le droit coutumier. La Cour se bornera bien
entendu à dire à quel stade le droit est déjà parvenu et ce faisant elle ne
modifiera pas le droit et ne décidera pas non plus qu’il devrait être
différent de ce qu'il est.

Je crois qu’il faut considérer comme une possibilité juridique qu’à un
certain moment le droit international coutumier interdise, ou ait déjà
interdit, les essais d'armes nucléaires. Les traités, résolutions, prises de
positions et la pratique internationale peuvent se conjuguer pour faire
naître ce droit coutumier. Le moment de son émergence ne sera pas
forcément retardé jusqu’à ce que tous les Etats aient adhéré à un traité
d'interdiction des essais ou jusqu'à ce que l’opinion des nations soit
devenue unanime. Le droit coutumier ne dépend pas à mon avis d’une
adhésion universelle. Le droit conventionnel, dont l’application est
limitée aux parties à la convention, peut se transformer dans certains cas
appropriés en droit coutumier. En revanche, il se peut que même un
traité d'interdiction des essais largement accepté ne crée pas ou n'établisse
pas un état du droit international coutumier dans lequel les essais d'armes
nucléaires seraient illicites et que les résolutions des Nations Unies et
autres expressions de l’opinion internationale, quelque fréquentes, nom-

186
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 436

breuses et vigoureuses qu’elles puissent être, soient insuffisantes pour
justifier la thèse que le droit coutumier interdit dès maintenant les essais
d’armes nucléaires.

La question que soulèvent les affirmations du demandeur concernant les
essais d’armes nucléaires et les dénégations de la France est celle de savoir
si l’on en est au point où l’on peut dire que, sur le plan juridique, il existe
d’ores et déjà une prohibition des essais d’armes nucléaires, en particulier
dans l’atmosphère. Si je puis respectueusement emprunter les termes
employés par M. Petrén dans son opinion dissidente lors d’une étape
antérieure de l’affaire, il s’agit d’établir:

«si, d’une manière générale, les essais atmosphériques d’armes
nucléaires sont déjà régis par des normes de droit international, ou
s'ils n’appartiennent pas à un domaine hautement politique où les
normes concernant leur légalité ou illégalité internationale sont
encore en gestation» (C.J. Recueil 1973, p. 126),

ce qui évoque selon moi une question de droit.

Les difficultés que soulève la constatation d’un tel changement dans le
droit coutumier des nations sont bien évidentes, et elles sont considé-
rables. Mais, comme je l’ai déjà dit, ce n'est pas la validité de la thèse
avancée qui est en cause à ce stade. Le problème est de savoir s’il existe un
différend portant sur le droit. Aussi conscient soit-on des difficultés que
vient soulever l'affirmation suivant laquelle le droit international cou-
tumier est déjà parvenu au point où la prohibition des essais nucléaires est
admise, je ne crois pas que l’on puisse la considérer comme absurde ou
frivole, ou tellement insoutenable dès l’abord qu’on soit fondé à affirmer
que cette thèse et la thèse inverse ne constituent pas un différend sur des
droits au sens juridique. A mon sens, il serait injustifié de rejeter d'emblée
cette base de l’argumentation du demandeur concernant l’état actuel du
droit international, en particulier à un stade où la Cour ne peut se pencher
que sur des questions de caractère exclusivement préliminaire. On ne peut
pas dire non plus qu’il soit impossible de déterminer l’état du droit cou-
tumier en faisant appel à des considérations juridiques.

Il reste cependant une question difficile, celle de savoir si l'Australie a
intérêt à vouloir faire déclarer que le droit coutumier comporte déjà une
prohibition des essais d’armes nucléaires.

On remarquera que, dans sa demande, l’Australie présente ce droit
comme un droit qu’elle possède en commun avec tous les autres Etats.
Elle ne prétend pas qu’il s’agisse d’un droit individuel dont elle aurait la
jouissance exclusive. Dans son mémoire, elle décrit l’obligation de ne pas
effectuer d'essais nucléaires comme une obligation de tout Etat envers tout
autre Etat de la communauté internationale; elle soutient donc que tout
Etat peut être considéré comme ayant un intérêt juridique à ce que la
prohibition des essais d’armes nucléaires soit appliquée. A l'appui de cette
conclusion, le demandeur invoque l’obiter dictum dans l'affaire de la
Barcelona Traction, Light and Power Company, Limited, deuxième phase,
arrêt, C.I.J. Recueil 1970, page 32:

187
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 437

«Dès lors qu’un Etat admet sur son territoire des investissements
étrangers ou des ressortissants étrangers, personnes physiques ou
morales, il est tenu de leur accorder la protection de la loi et assume
certaines obligations quant à leur traitement. Ces obligations ne sont
toutefois ni absolues ni sans réserve. Une distinction essentielle doit
en particulier être établie entre les obligations des Etats envers la
communauté internationale dans son ensemble et celles qui naissent
vis-à-vis d’un autre Etat dans le cadre de la protection diplomatique.
Par leur nature même, les premières concernent tous les Etats. Vu
l’importance des droits en cause, tous les Etats peuvent être consi-
dérés comme ayant un intérêt juridique à ce que ces droits soient
protégés ; les obligations dont il s’agit sont des obligations erga
omnes.

Ces obligations découlent par exemple, dans le droit international
contemporain, de la mise hors la loi des actes d’agression et du
génocide mais aussi des principes et des règles concernant les droits
fondamentaux de la personne humaine, y compris la protection
contre la pratique de l’esciavage et la discrimination raciale. Certains
droits de protection correspondants se sont intégrés au droit interna-
tional général (Réserves à la Convention pour la prévention et la
répression du crime de génocide, avis consultatif, C.I.J. Recueil 1951,
p. 23); d’autres sont conférés par des instruments internationaux de
caractère universel ou quasi universel. »

Le demandeur soutient que l’interdiction des essais d’armes nucléaires
qu’imposerait maintenant selon lui le droit international coutumier est de
même nature que les exemples relatifs aux droits fondamentaux de la
personne humaine donnés au paragraphe 34 de Parrét de la Cour en
l'affaire de la Barcelona Traction, et que l’obligation de respecter la
prohibition est donc une obligation erga omnes. Il affirme qu’en consé-
quence le droit à ce que la prohibition soit observée est un droit que
possède chaque Etat et qui a pour contrepartie l'obligation de chaque
Etat de respecter la prohibition, obligation qui, d’après le demandeur, est
due par chaque Etat à tous les autres.

Si l’on admet cette thèse, le demandeur posséderait, d’après moi, l’in-
térêt juridique requis, la qualité pour faire valoir cette base de sa demande.
Le droit qu’il prétend posséder en ce qui concerne son différend avec la
France serait son droit: l’obligation qui incombe selon lui à la France, à
savoir une obligation de s’abstenir de procéder à des essais d'armes nu-
cléaires dans l’atmosphère, serait une obligation envers l’Australie. Les
Parties se contesteraient réciproquement un droit.

Mais à mon avis la question que cette argumentation soulève ne devrait
pas être tranchée comme une question de caractère exclusivement prélimi-
naire. D’une part divers problèmes importants sont en jeu mais, en outre,
si l’on concluait qu'une prohibition comme celle qu’évoque le demandeur
fait partie du droit international coutumier, il se pourrait bien que la
formulation précise et peut-être les limites de cette prohibition influent sur

188
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 438

la question du droit des divers Etats à en obtenir le respect. De ce point
de vue une décision sur la recevabilité de cette demande du requérant
risquerait d’empiéter sur le fond.

L'intérêt juridique que doit posséder le requérant pour soutenir cette
base de sa demande comporte aussi un autre aspect. Le demandeur
prétend que la violation de l’interdiction des essais atmosphériques lui a
causé un préjudice particulier. Conformément aux autres bases de sa
demande il affirme que des retombées nocives se sont produites sur son
territoire et dans son environnement à la suite de ce qu’il considère comme
l’expérimentation illicite d'armes nucléaires dans l'atmosphère. I] est
possible que, lorsqu’on examinera les faits en détail, ce fondement d’un
intérêt juridique à l’égard de la requête, relativement aux essais d’armes
nucléaires, puisse être établi en fait et en droit mais, selon moi, il ne s’agit
pas là non plus d’une question exclusivement préliminaire.

Tout compte fait, j'estime que la demande du requérant est recevable
en ce qui concerne les trois premières des quatre bases que j’ai énumérées
plus haut. Mais je ne suis pas en mesure de dire avec certitude, à ce stade,
que la requête est recevable en ce qui concerne le quatrième chef de
demande. À mon avis, savoir si la requête est à cet égard recevable n’est
pas une question de caractère exclusivement préliminaire, et c’est pour
cette raison qu'elle ne peut être tranchée à ce stade de la procédure.

J'ajoute que si l’on concluait, contrairement à mon opinion, que la
question de la recevabilité appelle dans une certaine mesure un examen de
la validité des prétentions concernant le droit en cause dans le différend
entre les Parties, je serais d’avis que la question de la recevabilité, ainsi
comprise, ne saurait étre tranchée comme une question de caractére
exclusivement préliminaire.

Pour résumer mon opinion sur ce point, je pense qu’a la date du dépét
de la requête la Cour avait compétence et qu’elle a toujours compétence
pour se prononcer sur le différend entre la France et l'Australie qui
existait 4 cette époque au sujet du caractére illicite, aux points de vue
spécifiés dans les trois premières bases de la demande que j’ai énumérées
précédemment, du dépôt et de I’intrusion de substances radioactives sur le
sol, l’espace aérien de l'Australie et les eaux adjacentes a la suite de la
mise à feu d'engins nucléaires par la France, dans son territoire de
Mururoa situé dans le Pacifique Sud, et en ce qui concerne le caractère
illicite des mesures que la France envisage de prendre en haute mer et
dans l’espace aérien surjacent. Je suis d'avis que les Parties se contestent
réciproquement un droit au sens juridique au sujet de l’expérimentation
par la France d’armes nucléaires dans l’atmosphère du Pacifique Sud. Si
Pon devait conclure que le demandeur possède un droit juridiquement
protégé de se plaindre des essais et par conséquent un intérêt juridique à
présenter sa requête y relative, la Cour a compétence, selon moi, pour se
prononcer sur le différend entre les Parties au sujet du caractère illicite de
l’expérimentation par la France d’armes nucléaires dans l’atmospère du

189
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 439

Pacifique Sud. Il s’agira dans ce cas, en ce qui concerne également cette
base de la demande australienne, d’un différend au sujet duquel les parties
se contestent réciproquement un droit comme le prévoit l’article 17 de
PActe général.

Dans la mesure où la recevabilité de la requête peut être considérée
comme une question distincte de celle de la compétence en l'espèce,
j'estime que la requête est recevable en ce qui concerne toutes les bases
de la demande à l'exception de celle où le demandeur soutient que le droit
international coutumier comporte maintenant une interdiction des essais
d’armes nucléaires. Selon moi, on ne peut dire, à titre exclusivement
préliminaire, que la requête présentée de ce chef soit irrecevable; en
d’autres termes, on ne peut dire d’ores et déjà que le demandeur ne
possède certainement pas d’intérêt juridique à présenter cette demande
particulière. À mon avis, la question de la recevabilité en ce qui concerne
cette base de la demande n’a pas un caractère exclusivement préliminaire
et devrait être tranchée à un stade ultérieur de la procédure.

Dissentiment sur l'arrêt

Jai déjà dit que je considère la procédure adoptée par la Cour comme
injuste. Je regrette de ne pouvoir souscrire au fond de l’arrêt, que je com-
menterai donc en indiquant les motifs de mon dissentiment.

Raisons pour lesquelles la Cour n’a pas avisé ni entendu les Parties

J'examinerai tout d’abord la partie de l’arrêt dans laquelle la Cour
explique pourquoi elle n’a pas avisé les Parties et ne les a pas entendues
(voir, par exemple, par. 33 de l'arrêt).

La Cour commence par indiquer que pendant les audiences sur les
questions préliminaires le demandeur a appelé son attention sur un
communiqué de la présidence de la République française en date du
8 juin 1974 qui lui avait été transmis. Puis elle fait état d’un certain nombre
de déclarations qu’elle considère comme des actes de la France allant tous
«dans le même sens» que le communiqué du 8 juin 1974 et dit qu’il
convient de tenir compte de ces déclarations (par. 31 et 32 de l’arrêt). Je
ferai observer en passant que la question n’est pas de savoir si la Cour
était fondée à prendre ces déclarations en considération moyennant
ladoption de procédures appropriées, mais si elle pouvait les utiliser
comme moyens de preuve sans en avoir d’abord avisé les Parties ni les
avoir entendues. Dans son arrêt la Cour déclare:

«Si la Cour avait estimé que l'intérêt de la justice l’exigeait, elle
eurait certes pu donner aux Parties la possibilité de lui présenter
leurs observations sur les déclarations postérieures à la clôture de la

190
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 440

procédure orale, par exemple en rouvrant celle-ci. Cette façon de
procéder n’aurait cependant été pleinement justifiée que si le sujet de
ces déclarations avait été entièrement nouveau, n’avait pas été
évoqué en cours d'instance, ou était inconnu des Parties. Mani-
festement, tel n’est pas le cas. Les éléments essentiels que la Cour
doit examiner ont été introduits dans la procédure par le demandeur
lui-même pendant les audiences, et d’une façon qui n’était pas
seulement incidente, quand il a appelé l’attention de la Cour sur une
déclaration antérieure des autorités françaises, produit les documents
où elle figurait et présenté une interprétation de son caractère, en
particulier sur le point de savoir si elle renfermait une assurance
ferme. C’est donc à l’initiative du demandeur que la déclaration et
l'interprétation qu’en donne l’Australie se trouvent soumises à la
Cour. De plus, le demandeur a publiquement formulé des observa-
tions par la suite (paragraphe 28 ci-dessus) sur des déclarations faites
par les autorités françaises après la clôture de la procédure orale. La
Cour est donc en possession non seulement des déclarations des
autorités françaises concernant la cessation des essais nucléaires dans
l'atmosphère, mais aussi des vues exprimées par le demandeur à leur
sujet. Bien que la Cour, en tant qu’organe judiciaire, ait coscience de
l'importance du principe que traduit la maxime audi alteram partem,
elle ne pense pas que ce principe l’empêche de prendre en considéra-
tion des déclarations postérieures 4 la procédure orale et qui se
bornent à compléter et à renforcer des points déjà discutés pendant
cette procédure — déclarations que le demandeur ne peut pas ignorer.
C’est pourquoi le demandeur, ayant présenté des observations sur
les déclarations faites par les autorités françaises aussi bien avant
qu'après la procédure orale, il pouvait raisonnablement escompter
que la Cour traite de ce sujet et aboutisse à ses propres conclusions
sur le sens et les effets de ces déclarations. La Cour, ayant pris note
des observations du demandeur et ne s’estimant pas tenue de con-
sulter les Parties sur la base de sa décision, considère qu’il ne servirait
à rien de rouvrir la procédure orale. » (Par. 33.)

Il est exact que le demandeur a, pendant la procédure orale, porté à
l’attention de la Cour le communiqué du 8 juin 1974 émanant de la
présidence de la République française. Je ne vois guère comment il
pouvait faire autrement. Mais il ne me paraît pas avoir fait état de ce
communiqué à propos d’une question autre que les deux qui sont visées
dans l’ordonnance du 22 juin 1973. Il est exact aussi qu’un des conseils du
demandeur a présenté au sujet du communiqué des observations dont les
termes sont cités dans l'arrêt. Mais, selon moi, on ne saurait vraiment
prétendre que cette référence au communiqué avait pour objet d’amener
et de développer la question sur laquelle la Cour s’est prononcée. Comme
le montrent les comptes rendus d’audiences, lorsqu'il a formulé ces
observations, le conseil passait en revue les faits nouveaux relatifs à

191
ESSAIS NUCLÉAIRES {OP. DISS. BARWICK) 441

l'affaire survenus depuis son dernier exposé devant la Cour, c’est-à-dire
depuis son intervention pendant la phase des mesures conservatoires. I]
a déclaré que la France n'avait pas respecté les mesures conservatoires
indiquées par la Cour ni certaines nouvelles résolutions de l’Assemblée
générale et du Comité scientifique des Nations Unies pour l'étude des
effets des rayonnements ionisants. Pour montrer que la France, aux yeux
du demandeur, persistait dans son intransigeance, le conseil a évoqué le
communiqué de la présidence de la République, en contestant son exacti-
tude quant aux faits et en soulignant qu’il ne contenait aucune indication
ferme que les essais en atmosphère allaient prendre fin. Il a fait valoir
qu’une décision de passer aux essais souterrains ne voulait pas nécessaire-
ment dire qu’il n'y aurait plus d’essais dans l’atmosphère. Il a affirmé que,
selon les avis scientifiques reçus par le demandeur, la possibilité d’une
reprise des essais en atmosphère après le début des essais souterrains ne
pouvait être exclue. Le communiqué, a dit le conseil, n’avait pas apporté
au demandeur de satisfaction qui lui permette de se désister de son action.
Ll a indiqué qu’au contraire le demandeur souhaitait poursuivre l’instance
— comme il l’a d’ailleurs fait — et il a continué à plaider sur les deux
questions mentionnées dans l'ordonnance du 22 juin 1973. Je ferai
remarquer à ce propos que le conseil a poursuivi sa plaidoirie sans que la
Cour intervienne.

Selon moi le conseil ne se proposait nullement, en formulant les obser-
vations en question, de discuter du point de savoir si la demande était
devenue «sans objet » soit parce que le différend juridique était résolu,
soit parce qu’il n’était plus possible de rendre une injonction judiciaire sur
la requête. Ses observations ne concernaient absolument pas cette
question, non plus que celle de savoir si l’auteur du communiqué enten-
dait assumer une obligation internationale. Elles ne consituaient pas une
conclusion sur l’une ou l'autre de ces questions et ne pouvaient à mon
avis servir de base à la décision de la Cour sans que les Parties aient été
entendues. Elles ne justifient donc en rien la façon de faire de la Cour.
Selon moi, on n'est pas fondé à dire, comme le fait l’arrêt, que le deman-
deur «pouvait raisonnablement escompter que la Cour ... aboutisse à
ses propres conclusions » sur le document du 8 juin 1974 (voir par. 33),
c'est-à-dire sur le point de savoir si la requête est ou non devenue «sans
objet ». Indépendamment de toute autre considération, le demandeur ne
devait pas savoir que la Cour prendrait en considération les déclarations
ultérieures et s’en servirait pour rendre sa décision.

J'ai déjà dit qu’à mon avis la question de savoir si, en raison des
événements qui se sont produits depuis que la requête a été déposée,
celle-ci est devenue «sans objet» n’est en aucune manière comprise,
directement ou indirectement, dans celles que mentionne l’ordonnance
du 22 juin 1973 et qui visent exclusivement à mon avis la situation existant
à la date du dépôt de la requête. Il serait inconcevable que ces questions
pussent se rapporter à des faits ou des événements postérieurs au 22 juin
1973. Mais des événements survenant après le dépôt de la requête pou-
vaient bien entendu soulever des questions nouvelles que la Cour aurait

192
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 442

éventuellement à examiner selon la procédure appropriée et à trancher
après audition des Parties.

A supposer qu’à ce stade de l’instance il y eût lieu de se demander si la
requête n'était pas devenue «sans objet», soit que le différend porté
devant la Cour fût résolu, soit qu’en raison des circonstances la Cour ne
pat plus désormais, dans le cadre de sa fonction judiciaire, rendre une
une injonction produisant des effets entre les Parties, la Cour aurait dû,
à mon avis, se prononcer d’abord sur les questions dont elle était saisie et
fixer ensuite la date de nouvelles audiences pour examiner si la requête
n'était pas devenue «sans objet». Lors de ces audiences publiques, les
Parties auraient eu la possibilité de soumettre à la Cour toutes les preuves
pertinentes qu’elles auraient souhaité la voir prendre en considération
— car on ne saurait présumer que les éléments dont la Cour a tenu
compte soient nécessairement les seuls qui intéressaient la question — et
Ja Cour aurait pu entendre les conseils.

Le fait pour la Cour de se prononcer sur les questions de la compétence
et de la recevabilité n’aurait certainement pas compromis l’examen de la
question qu’elle vient de trancher ni sa décision à cet égard. Je pense
même qu’en statuant sur la nature du différend entre les Parties, elle aurait
sensiblement clarifié la question de savoir si un différend recevable était
ou non résolu. Au surplus, le fait que la Cour ne se soit pas prononcée sur
ces questions n’a représenté en réalité ni une économie de temps ni une
économie d’efforts. Comme je l'ai dit plus haut, le demandeur a présenté
son mémoire et ses plaidoiries et les questions ont été examinées par la
Cour.

C'est bien entendu à la Cour de trancher toute question qui lui est
soumise: la Cour n'est pas liée par les vues de l’une des parties. Mais
est-ce là une raison suffisante, ou tout simplement une raison, pour ne pas
aviser les parties qu’il se pose une question nouvelle que la Cour se
propose d'examiner, et pour ne pas donner aux parties la possibilité de
lui présenter leurs observations sur la décision qu’à leur avis cette question
appelle, qu'il s'agisse d’une question de fait ou de droit ? La procédure de
la Cour repose essentiellement sur le principe que celle-ci entend les
parties sur les questions dont elle est saisie et que ces questions font l’objet
de ce qu’on appelle communément un débat contradictoire. Voir par
exemple les articles 42, 43, 46, 48 et 54 du Statut de la Cour. Le Règlement
de la Cour (passim) illustre abondamment ce fait. Certes il appartient à
la Cour d’apprécier les éléments de fait et de droit, mais dire que pour se
prononcer sur des questions de fait la Cour est fondée à écarter la partici-
pation des parties constitue pour le moins, selon moi, une innovation en
matière judiciaire. Même sur les points de droit, la prétention à une
omniscience judiciaire qui rendrait superflues les conclusions d’éminents
conseils me paraît nouvelle et à vrai dire bizarre et peu convaincante.

Je ne trouve rien dans l’arrêt de la Cour qui, à mon avis, puisse justifier
la procédure suivie. Selon moi, il est incompatible avec les principes
fondamentaux qui régissent l'exercice de la fonction judiciaire de la Cour

193
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 443

de dire que l’audition des parties dans les circonstances de l’espèce
«ne servirait à rien » (voir par. 33 de l'arrêt).

Eléments de l'arrêt

L'arrêt comporte plusieurs éléments dont le premier est une interpréta-
tion de la demande formulée dans la requête. La Cour conclut que, si
l’on considère sa véritable nature, cette demande ne visait à rien d’autre
qu’à faire cesser les essais d’armes nucléaires dans le Pacifique Sud. Le
deuxième élément de Parrét est la conclusion que le demandeur, pour
atteindre son but ou son objectif — la cessation des essais — se serait
contenté de ce qui aurait été pour lui une assurance ferme, explicite et de
caractère obligatoire donnée par ia France de ne plus procéder à des essais
d’armes nucléaires en atmosphère dans cette région. Le demandeur aurait
accepté une telle assurance en considérant qu’elle répondait à son but ou
objectif. Un troisième élément est la conclusion suivant laquelle la France,
par son communiqué du 8 juin 1974 interprété à la lumière des déclara-
tions ultérieures citées dans l’arrêt, a délibérément donné une assurance,
ayant un caractère obligatoire sur le plan international et pouvant donc
être présumée la lier vis-à-vis de l’Autralie, comme quoi après la fin de la
série d'expériences de 1974 la France ne procéderait plus à des essais
d’armes nucléaires en atmosphère dans le Pacifique Sud. Le dernier
élément enfin est la conclusion que cette assurance, qui n’a pourtant pas
été jugée satisfaisante ni acceptée par l’Australie, a mis fin au différend
entre l’Australie et la France porté devant la Cour, de sorte que la requête
déposée le 9 mai 1973 n’a plus aucun objet, est désormais «sans objet ».

Chacun de ces éléments de l’arrêt me paraît discutable. Dans son arrêt,
la Cour dit que l’«objectif » du demandeur était d'obtenir la cessation des
essais en atmosphère: «le demandeur a eu pour objectif initial et conserve
pour objectif ultime la cessation de ces essais » (par. 26 et 30 de l'arrêt).
Le paragraphe 31 indique que l’«objet de la demande » est d’«empêcher
de nouveaux essais ». Ainsi il est dit tantôt que cet objectif ou objet est
celui que visait le demandeur, tantôt que c'était l’objectif de la requête ou
de la demande.

En cherchant à déterminer ce que l’arrêt appelle la véritable nature de
la demande, c’est sur la requête, qui doit d’après le Règlement de la Cour
indiquer l’objet du différend, que la Cour aurait dû se fonder pour
examiner la nature et l'étendue du différend porté devant elle (art. 35 du
Règlement). A aucun moment, le demandeur ne s’est écarté de la requête
ni des conclusions qu’il y énonce.

Dans sa requête le demandeur prie la Cour, premièrement, de déclarer
illicites les nouveaux essais qui seraient faits et, deuxièmement, d’ordonner
la cessation des essais. Ces demandes concernent l’avenir. Mais l’avenir
pour lequel une déclaration d’illicéité est ainsi demandée commence le 9 mai

194
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 444

1973, date du dépôt de la requête, et non à la date de l’arrêt ou à quelque
autre date en 1974. L’arrét contredit à mon sens de façon flagrante les
termes de la requête et l’intention qui y est clairement exprimée lorsqu'il
conclut que la déclaration demandée dans la requête n’est autre chose que
la base nécessaire à l'obtention d’une injonction de mettre fin aux essais
en atmosphère. Il est dit en outre dans l’arrêt que la constatation que de
nouveaux essais seraient contraires au droit international ne serait qu’un
moyen utilisé en vue d’une fin et non une fin en soi (par. 30). L'arrêt ne
tient pas compte du paragraphe 19 de la requête ou l’on peut lire notam-
ment:

«Le Gouvernement australien demandera à la Cour de dire que les
nouvelles expériences dans l’atmosphère auxquelles le Gouverne-
ment français pourrait procéder dans l’océan Pacifique ne sont pas
conformes au droit international et violent les droits de l’ Australie.
Le Gouvernement australien demandera aussi que, au cas où le
Gouvernement français ne donnerait pas à la Cour l’assurance qu’il
considérera toute déclaration qu’elle pourrait faire à l'effet indiqué
ci-dessus comme une raison suffisante de mettre un terme à ses essais
dans l’atmosphère, la Cour rende une ordonnance enjoignant à la
République française de s'abstenir de tout nouvel essai en atmo-
sphère. »

Je ferai remarquer à ce propos qu’on ne saurait dire selon moi qu’une
déclaration qui constaterait à l’heure actuelle le caractère illicite des
essais effectués en 1973 et 1974 (essais qui à la date du 9 mai 1973 étaient
encore «futurs ») ne serait rien d’autre qu’un motif d’ordonner de s’abste-
nir de nouveaux essais en 1975. L’inexactitude évidente d’une telle inter-
prétation illustre à mon sens le fait que la demande de déclaration formu-
lée dans la requête constituait en elle-même une demande de mesure sur
le fond. En dehors d’une demande de réparation — question sur laquelle
je reviendrai — une déclaration d’illicéité est la seule mesure qui pouvait
être prise à propos de ces essais. Il est évident qu’en l’occurrence aucune
injonction n’était possible.

La conclusion que la requête n’avait d’autre nature que celle d’une
demande tendant à la cessation des essais nucléaires procède de deux
raisonnements liés entre eux, dont je ne peux accepter le bien-fondé.
Tout d’abord, la Cour, dans son arrêt, assimile l’intention dans laquelle
le litige a été porté devant elle, le but ou l'objectif qu’on s’efforçait ainsi
d’atteindre, à la nature de la demande formulée dans la requête et à la
satisfaction que l’on cherchait à obtenir. Or il me semble que ces deux
choses ne sont pas indentiques. Elles sont même tout à fait différentes.
Les confondre mène nécessairement à une conclusion erronée, comme à
mon sens cela s’est produit.

Il n’est pas douteux que le demandeur, en introduisant l'instance, se
proposait d'empêcher que des essais d’armes nucléaires en atmosphère ne
donnent lieu à de nouvelles explosions atomiques dans le Pacifique Sud à

195
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 445

partir de la date du dépôt de la requête. Apparemment, les deux raisons
déclarées pour lesquelles il souhaitait aboutir à ce résultat étaient,
premièrement, d'empêcher que des retombées nocives ne pénètrent dans
lPenvironnement australien et, deuxièmement, d’empécher la prolifération
des armes nucléaires. J'ai déjà indiqué les différentes bases de la demande
qui correspondent à ces deux raisons distinctes. Les démarches diplomati-
ques ayant échoué, le moyen de parvenir à ce but était de créer un diffé-
rend concernant les droits juridiques des Parties et de porter ce différend
devant la Cour en introduisant une instance dans laquelle deux satisfac-
tions distinctes étaient demandées, dont la principale était en réalité selon
moi la déclaration sur le point de droit, la demande d’injonction n’en
étant que la conséquence. L’attitude exprimée par le demandeur au
paragraphe 19 de sa requête est conforme à la pratique des tribunaux
internationaux qui ont affaire à des Etats et à celle des tribunaux internes
dans leurs rapports avec les gouvernements. On estime en général qu’il
suffit à ces tribunaux de dire le droit, en comptant que les Etats et les
gouvernements respecteront le jugement déclaratoire ainsi rendu et
agiront en conséquence. J’ai bien l’impression que telle a toujours été la
pratique de la Cour actuelle et de sa devanciére. Aussi la demande visant
à ce que les essais soient déclarés illicites au regard du droit international
est-elle à mon sens non seulement le premier mais aussi le principal objet
de la requête. Elle tend au règlement d’un différend sur des droits de
nature juridique.

Le second raisonnement dont procède l’arrêt et qui n’est pas sans rap-
port avec le premier consiste à identifier le terme «objet » ou «objectif »,
au sens d’un but à atteindre ou d’une fin qu’on poursuit, avec le mot
«objet » au sens qu’il a dans l’expression juridique «sans objet » employée
dans la jurisprudence de la Cour. C’est là à mon avis confondre deux
notions tout à fait distinctes. L’une concerne le mobile, l’autre le contenu
juridique, le fond, d’une requête. Abstraction faite des cas où la demande
ou le différend fait intervenir la notion de bonne foi, le mobile ne présente
selon moi aucun intérêt pour la Cour lorsqu’elle est appelée à trancher un
différend juridique portant sur un droit.

À mon avis, il ressort implicitement de l’arrêt qu’à la date du dépôt de
la requête il existait entre les Parties un différend et que celui-ci, selon
toute vraisemblance, portait sur leurs drcits respectifs. Mais la Cour ne
condescend par à traiter expressément, dans son arrêt, de la nature du
différend entre les Parties, qu’elle considère comme résolu et ayant cessé
d'exister. J’ai déjà donné mon avis plus haut sur ce différend. Si la Cour
avait abouti à la même conclusion que moi, je pense qu’il aurait sauté aux
yeux que le but ou l'objectif poursuivi par le demandeur en introduisant
l'instance ne pouvait être ramené à sa demande de règlement du différend
relatif aux droits respectifs des Parties. Je pense qu’on aurait vu également
que les mobiles, les buts ou les objectifs pour lesquels le demandeur a
engagé la procédure sont sans pertinence pour le tribunal appelé à déter-
miner si le différend existe toujours. Il serait de même apparu que le fait
de promettre spontanément, et sans admettre quoi que ce soit, de ne pas

196
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 446

procéder dans l'avenir à des essais atmosphériques, tout en s'estimant en
droit de le faire, ne saurait résoudre un différend touchant le point de
savoir si ces essais étaient ou seraient illicites. J'ajoute «étaient» car la
série d'essais de 1973 avait déjà eu lieu lorsque le communiqué du 8 juin
1974 a été publié.

En revanche, si la Cour, en examinant ainsi la nature du différend,
avait déclaré que celui-ci ne portait pas sur les droits respectifs des
Parties, elle aurait décidé soit qu’elle n’était pas compétente pour con-
naître de la requête, soit que celle-ci était irrecevable au moment de son
dépôt. Dans ce cas la question de savoir si le différend était résolu ne se
serait pas posée.

Bien que l'arrêt ne traite pas expressément de la question et admette
implicitement, selon moi, que les Parties étaient bien en litige lorsque la
requête a été déposée, la Cour paraît considérer que le différend entre les
Parties portait sur la question de savoir si la France devait ou non mettre
fin à ses essais dans le Pacifique. Mais si le différend entre les Parties
n'avait porté que sur ce point ou sur celui de savoir si la France devait
donner une assurance en ce sens, le différend n’aurait pas été justiciable,
auquel cas il n’aurait pu être question de se demander si la requête était
devenue sans objet. Le point de savoir si, au moment où elle a été déposée,
la requête était ou non justiciable faisait à mon avis partie des questions
visées par l’ordonnance du 22 juin 1973 et c’est le point de vue que j'ai
toujours adopté en cette affaire. Il me semble que pour certains le différend
entre la France et l'Australie ne portait que sur la question de savoir si la
France devait ou non, par courtoisie, cesser ses essais en atmosphère dans
le Pacifique Sud. Si tel était le différend, la Cour n’aurait pu jouer aucun
rôle dans son règlement: on eût été fondé à le considérer comme un dif-
férend exclusivement politique. On aurait aussi été fondé à dire que la
requête était «sans objet » lorsqu'elle a été déposée. I] m'est, aujourd’hui
comme alors, impossible de souscrire à cette opinion. Le différend qui a
été porté devant la Cour par la requête du demandeur a été présenté par
celui-ci comme un différend juridique relatif aux droits des, Parties, ce
qu’il est en effet selon moi, ainsi que je l’ai dit. Le différend entre les
Parties dont la Cour a été saisie par la requête ne porte pas à mon avis
sur la question de savoir si la France, de son plein gré, s’abstiendra de
continuer à agir comme elle l’a fait jusqu’à présent à Mururoa avec les
conséquences que l’on sait pour l’Australie, mais sur celle de savoir si
elle peut licitement ne pas s’en abstenir. Il apparaît alors nettement
qu’il importe que la Cour détermine d’abord si le différend entre les
Parties concernait ou non leurs droits respectifs. If me semble en tout cas
que le but que visait le demandeur en introduisant l'instance n’a aucun
rapport avec la question de savoir si la demande qu’il a présentée est de
celles dont la Cour peut connaître et sur lesquelles elle peut statuer selon
des normes juridiques et si les mesures sollicitées sont de celles que la
Cour peut accorder dans l’exercice de sa fonction judiciaire.

La confusion faite entre les mobiles du demandeur et le contenu de la
requête se reflète dans l’arrêt à propos de la nature de la demande formulée

197
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 447

dans celle-ci. L’arrêt se réfère aux déclarations faites par les conseils
pendant la procédure orale et indique au paragraphe 27:

«Il ressort de ces déclarations que, si le Gouvernement français
avait pris ce que l'Australie aurait pu interpréter comme «un
engagement ferme, explicite et de caractère obligatoire de s’abstenir
de procéder à de nouveaux essais dans l’atmosphère » le Gouverne-
ment demandeur aurait considéré qu’il avait atteint son objectif. »

Dans le passage précité, la Cour identifie à nouveau implicitement le but
ultime que le demandeur cherchait à atteindre en intoduisant l’instance
avec la demande qu'il a formulée dans la requête soumise à la Cour.
Même si l’on admet que le demandeur aurait bien considéré un engage-
ment tel que celui que décrit la Cour comme répondant de façon suffisante
au but qu’il poursuivait en introduisant l'instance, il n’aurait pu selon
moi estimer que cet engagement résolvait la question de droit qui, à mon
sens, était à la base de sa requête. Il n’aurait pu considérer le différend sur
ses droits juridiques comme résolu. L’assurance qui selon la Cour a été
donnée ne constitue nullement une reconnaissance du caractère illicite des
expériences françaises et de leurs conséquences. La France a maintenu
tout au long que ses essais nucléaires «ne contreviennent ... à aucune
disposition du droit international en vigueur » (Livre blanc français). Tout
ce que le demandeur aurait pu faire, c’est accepter de reconnaître à
l'assurance donnée la nature d’une transaction mettant fin au litige et
retirer sa requête conformément au Règlement de la Cour. A mon avis il
ne l’aurait pas fait parce que le différend sur les droits respectifs des
Parties aurait été réglé ni parce que la demande formulée dans sa requête
aurait été satisfaite, mais parce qu’à titre de compromis, il eût été disposé
à admettre que l’assurance en question répondait de façon suffisante au
but qu’il poursuivait.

Il appartient essentiellement à la partie intéressée de décider si elle est
disposée à se satisfaire de moins que ce qu’elle demandait lorsqu'elle a
introduit l'instance. A mos sens, cette question ne dépend pas de la Cour,
ni directement ni indirectement. En fait, il s’agit d’une question que la
Cour, si elle se limite à l'exercice de sa fonction judiciaire, ne devrait
même pas aborder. Même si l’on admet que le demandeur aurait accepté
une assurance considérée par lui comme un engagement ferme, explicite
et de caractère obligatoire de s’abstenir de procéder à de nouveaux essais
en atmosphère, la Cour n’est pas fondée à dire dans son arrêt ce que le
requérant devait accepter à la place de la décision judiciaire demandée. En
agissant ainsi, la Cour compromet la cause du demandeur, elle ne règle
pas le différend en droit. I] me paraît en tout cas incongru de considérer
qu’une assurance donnée spontanément par un Etat sur son comporte-
ment futur sans qu’il reconnaisse qu’un droit quelconque lui est opposable
puisse résoudre un différend portant sur l'existence d’un droit qui, si cette
existence était confirmée, interdirait ce comportement.

En s’écartant des termes de la requête et en assimilant la demande
formulée dans la requête à l’objet, à l’objectif ou au but que visait le

198
ESSAIS NUCLÉAIRES (OP, DISS. BARWICK) 448

demandeur en la présentant, la Cour, à mon sens, a fait reposer l’arrêt sur
une base erronée.

Au surplus, il me semble que l’arrêt ne tient pas compte du fait que
chaque fois que le demandeur a parlé d’assurances dans sa correspon-
dance et dans ses plaidoiries, il visait une assurance dont la nature et les
termes lui donneraient satisfaction. A mon sens il ne pouvait s’agir d’une
assurance qui serait jugée par d’autres que |’ Australie elle-même comme
répondant suffisamment à son but.

Dans son arrêt, la Cour estime que par le communiqué du 8 juin 1974,
confirmé par les déclarations faites ensuite devant la presse par le prési-
dent de la République et certains ministres, la France a pris envers la
communauté internationale et donc envers l'Australie un engagement, la
liant sur le plan international, de ne plus procéder après la fin de la série
d'essais de 1974 à des essais d’armes nucléaires en atmosphère dans le
Pacifique Sud.

Je ferai tout d'abord observer que cette conclusion porte sur un point
de fait et non, selon moi, sur un point de droit. Je pense qu’on ne peut
tirer de la publication du communiqué du 8 juin 1974 et de ses termes que
des conséquences relatives aux faits, notamment au fait décisif de l’inten-
tion de la France en la matière. La même observation vaut, à mon avis,
pour ce qui est de la signification à attribuer aux diverses déclarations
mentionnées dans l'arrêt. Se prononcer sur ces conséquences et sur ces
significations, ce n'est pas selon moi procéder à une interprétation
juridique mais analyser des faits.

Mais que la Cour ait jugé en fait ou en droit, je reste convaincu, comme
je Pai déjà dit, qu’elle n'a pas suivi une procédure judiciaire régulière en
statuant sans informer les Parties des questions qu’elle allait examiner ni
leur donner la possibilité de présenter leurs propres conclusions.

La conclusion de la Cour qui tend à imposer à la France une obligation
de grande portée la liant sur le plan international est d’une importance
considérable. La durée de l'obligation n'est pas précisée, encore que
l'arrêt ne donne nulle part à entendre qu'il s'agisse d’une obligation de
caractère temporaire. Cette obligation n'est apparemment assortie
d'aucune réserve concernant un éventuel changement de circonstances ou
une évolution des besoins de sécurité de la France. On peut penser qu’elle
se limite à la région du Pacifique Sud, cela ressortant implicitement du
fait que la source de l'obligation est le communiqué du 8 juin 1974 publié
peu avant le début de la série d’essais de 1974.

Le but et l'intention du communiqué et des diverses déclarations faites
par la suite sont selon moi loin d'être clairs. La Cour considère, dans son
arrêt, que la France a eu lintention de prendre un engagement de carac-
tére obligatoire, mais commence par rappeler que les déclarations limitant
la liberté d'action d’un Etat doivent faire l’objet d’une interprétation
restrictive. Elle semble déduire cette intention claire de la France des
termes de ses déclarations. Je regrette de devoir dire que je n’aboutis pas
à la même conclusion. If me semble que ni les termes utilisés dans les
déclarations ni les circonstances dans lesquelles elles ont été faites

199
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 449

n’autorisent, ni à plus forte raison n’obligent, à conclure que les auteurs
de ces déclarations entendaient prendre un engagement solennel de grande
portée sur le plan international, et non pas simplement faire connaître
l'intention qui était alors celle du Gouvernement français. J'aurais quant
à moi pensé qu'il était plus naturel de voir dans ces diverses déclarations
des déclarations de politique générale, dont les auteurs n’entendaient pas
prendre envers la communauté internationale un engagement de portée
aussi étendue à la date considérée. L’arrêt n’explique pas, me semble-t-il,
pour quels motifs on doit considérer que ces déclarations expriment de
la part de la France l’intention d’assumer un engagement la liant sur le
plan international plutôt que celle d'exposer la politique et les objectifs du
Gouvernement français.

De plus, il me paraît pour le moins étrange que le Gouvernement
français, à un moment où il n’avait pas encore mené à bien sa série
d'essais de 1974 et ne savait pas si les conditions météorologiques de
l'hiver austral allaient lui permettre de le faire, ait pu se priver de la pos-
sibilité de procéder à de nouveaux essais en atmosphère même pour le cas
où la série de 1974, abstraction faite des conditions météorologiques, ne
répondrait pas aux buts qu’il recherchait en faisant de tels essais, La con-
clusion selon laquelle la France aurait pris un tel engagement sans faire
de réserve du genre de celles qui figurent par exemple dans le Traité de
Moscou interdisant les essais d’armes nucléaires dans l'atmosphère, dans
l’espace extra-atmosphérique et sous l’eau, auquel la France n’est pas
partie, me paraît vraiment singulière et difficile à admettre.

ll est à noter que le texte du communiqué qui a été adressé à l’Australie
ne mentionne pas expressément les essais en atmosphère. Le message
envoyé au Gouvernement néo-zélandais par l'ambassade de France à
Wellington au sujet de ce communiqué tire une conclusion qui n’est pas
exprimée dans le communiqué lui-même. Prudemment, l'ambassade
ajoute le mot «normalement», qui tend à affaiblir la conclusion que
l'ambassade paraît tirer des termes du communiqué.

A cet égard, on peut faire observer qu’en répondant au communiqué du
8 juin 1974, le Gouvernement australien comme le Gouvernement néo-
zélandais ont pratiquement mis la France au défi de prendre à leur égard
l'engagement exprès de ne plus procéder à des essais dans le Pacifique
Sud. Les occasions n’ont pas manqué à la France de faire une déclaration
sans équivoque en ce sens: mais aucune déclaration expresse de ce genre
n’a été communiquée à l’un ou l’autre des demandeurs. Sans vouloir me
lancer à nouveau dans la critique détaillée d’une interprétation des faits
qui ne me convainc pas personnellement, il me suffit de dire qu’à mon avis
le bien-fondé de la conclusion à laquelle la Cour a abouti me semble
sérieusement contestable. Cela montre bien qu’il était absolument néces-
saire que la Cour entende les Parties avant d’aboutir à sa décision.

Il convient de mentionner à ce propos un autre point important. La
Cour considérant dans son arrêt que la France a assumé une obligation
internationale au profit de l’Australie, elle déduit de cette circonstance

200
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 450

que le différend opposant la France à l’Australie est résolu et a cessé
d’exister. Mais la Cour ne s’est pas prononcée sur sa compétence à l'égard
des Parties. La France a constamment soutenu que la Cour n’était pas
compétente. En concluant que la France avait pris un engagement inter-
national, la Cour entendait que sa conclusion lie les Parties à l’instance,
aussi bien la France que l'Australie. Or je vois mal comment la France
peut être liée par cette conclusion si la Cour ne s’est pas déclarée compé-
tente pour connaître de l’affaire.

La Cour paraît invoquer dans son arrêt ce qu’elle appelle un pouvoir
inhérant l’autorisant à prendre les mesures voulues pour assurer le
règlement régulier de tous les points en litige ainsi que le respect des
limitations inhérentes à l'exercice de sa fonction judiciaire et pour con-
server son caractère judiciaire. Je n’ai pas l'intention d'examiner cette
thèse, très générale et qui selon moi va très loin, sur ce pouvoir qu’aurait
la Cour. Admettons que ce prétendu pouvoir inhérent ou accessoire,
comme certains auteurs l’ont appelé, autorise la Cour à se déclarer incom-
pétente ou à déclarer une requête irrecevable lorsqu'elle peut aboutir à
une telle conclusion sans avoir à se prononcer sur des points de fait,
c’est-à-dire lorsque la question peut être tranchée sur la foi d’un document
dont la validité est reconnue ou incontestée; en pareil cas, la Cour pourra
conclure à son incompétence ou à l’irrecevabilité de la demande. Mais
telle n’est pas la situation en l’espèce. Dans son arrêt, la Cour ne refuse
pas simplement de connaître de la requête du demandeur parce que le
grief qui motivait sa demande a disparu. La Cour tranche une question de
fait en faisant assumer à la France une obligation internationale. A sup-
poser — simple hypothèse — que le pouvoir qu’invoque la Cour au
paragraphe 23 de l’arrêt existe, ce pouvoir ne saurait selon moi l’autoriser
à lier la France, qui a vigoureusement et constamment contesté qu’elle eût
consenti à la juridiction.

Il est possible que, même si la Cour se déclarait compétente en vertu de
l’article 36, paragraphe 1, de son Statut et de l’ Acte général pour trancher
un différend entre l’Australie et la France concernant leurs droits respec-
tifs relativement aux essais nucléaires, l'acceptation par la France de la
juridiction de la Cour en vertu de l’article 17 de l’Acte général ne signifie-
rait ou n’impliquerait pas nécessairement que cet Etat accepte la décision
de la Cour selon laquelle il s’est engagé vis-à-vis de la communauté inter-
nationale à ne plus procéder à des essais en atmosphère; c’est là un point
de fait qui n’a pas à intervenir dans le règlement du différend sur les droits
respectifs des Parties. Mais point n'est besoin que j’examine cette question
car la Cour ne s’est pas même déclarée compétente pour statuer sur le
différend entre les Parties. Je ne saurais admettre que la France soit liée
par la conclusion de fait à laquelle a abouti la Cour, à savoir que cet Etat
a assumé l'obligation — qui le lie sur le plan international — de ne plus
procéder à des essais en atmosphère dans le Pacifique Sud. C’est la une
raison supplémentaire pour ne pas considérer comme résolu le différend
entre l’Australie et la France.

Pour toutes ces raisons, je ne peux approuver la conclusion selon

201
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 451

laquelle, en raison du communiqué du 8 juin 1974 et des déclarations
citées dans l’arrêt, le différend entre l’Australie et la France est résolu et
a cessé d’exister.

La Cour pouvait-elle valablement rendre une décision?

J’examinerai maintenant l’autre motif pour lequel une affaire peut
devenir «sans objet », à savoir lorsque les circonstances de l’espèce font
qu'aucune décision susceptible d’avoir des effets entre les parties ne peut
être rendue.

Depuis le dépôt de la requête, la France a fait procéder à deux séries
d’essais nucléaires en atmosphère dans l’océan Pacifique Sud, l’une en
1973 et l’autre en 1974. Elle a agi ainsi en violation directe des mesures
conservatoires indiquées par la Cour. Il me paraît incontestable qu’à la
suite de ces essais, des substances radioactives (des «retombées ») ont
pénétré sur le territoire et dans l’environnement de l’Australie. D’après
les renseignements que le demandeur a portés à la connaissance de la
Cour pendant les audiences, il semble que le demandeur ait effectué des
contrôles sur son territoire et dans son atmosphère à la suite de ces essais
nucléaires afin de déterminer s’ils avaient provoqué des retombées et
d’essayer de connaître avec précision l’importance de ces retombées. J’ai
déjà dit que les essais en question étaient des essais futurs au sens de la
requête.

L'Australie n’a pas encore été invitée à présenter ses conclusions finales
dans cette affaire. Ces deux séries d’essais et leurs conséquences n'étaient
manifestement pas des événements dont le demandeur dût tenir compte
dans sa requête. Il me semble donc que dans la situation actuelle rien de
ce qui a été dit ou omis dans la requête elle-même ou dans les exposés par
lesquels elle a été présentée à la Cour ne saurait empêcher le requérant de
demander dans ses conclusions finales une certaine réparation compte
tenu du fait que ces essais nucléaires, effectués en violation des mesures
conservatoires indiquées par la Cour, ont causé un préjudice à l’Australie
et à sa population et lui ont même occasionné des dépenses; car, même
s’il s’agit là d’une question mineure, il n’est guère douteux que la mise en
place d’un système de contrôle en vue de déterminer l’existence éventuelle
de retombées et leur importance a provoqué des dépenses considérables,
dépenses qui sont directement liées selon moi aux explosions auxquelles
la France a fait procéder dans le cadre des séries d'essais de 1973 et de
1974.

fl est à noter que la requête ne vise pas à faire déclarer illicites les essais
antérieurs au 9 mai 1973, encore que le fait de déclarer que de nouveaux
essais effectués après le 9 mai 1973 seraient illicites dût nécessairement
amener à conclure, en l’espèce, que ceux qui avaient eu lieu avant cette
date l’étaient également. Pendant la procédure, le demandeur a dit qu’il
ne cherchait pas «pour le moment» à obtenir de la Cour une décision
ordonnant réparation du préjudice subi, sous la forme de dommages-
intérêts. En vérité on aurait difficilement pu considérer une teile demande

202
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 452

de dommages-intérêts, si elle avait figuré dans la requête, comme com-
patible avec la nature des demandes qui y sont effectivement formulées.
Comme je l’ai déjà fait observer, ces demandes visent à obtenir la déclara-
tion d’un droit et l'injonction de ne pas procéder à de nouveaux essais
après le 9 mai 1973; d’où la demande en indication de mesures conser-
vatoires présentée par l’Australie juste après le dépôt de sa requête. Toute
demande de dommages-intérêts qui aurait figuré dans la requête elle-
même aurait nécessairement porté, étant donné les circonstances, sur les
essais effectués antérieurement par la France, essais qui n'étaient pas
directement visés par la requête. La demande de réparation aurait diffici-
lement pu porter sur des essais qui, à la date du 9 mai 1973, restaient une
simple éventualité. Si le requérant obtenait gain de cause ces essais
n'auraient pas lieu, puisqu'il demandait précisément à la Cour d’ordonner
la cessation des essais à partir de la date du dépôt de la requête. De plus,
Ja présente instance n'était pas de celles où le requérant pouvait demander
une réparation pécuniaire à titre subsidiaire, pour le cas où il obtiendrait
de la Cour une déclaration mais non une injonction.

Dès lors une demande de réparation que formulerait le requérant dans
ses conclusions finales pour les essais de 1973 et de 1974 ne serait pas en
contradiction avec ce qui a été dit jusqu'ici. En réalité, une telle demande
serait bien en rapport avec le différend qui a servi de base à la requête. Si
l’on suppose fondées les thèses du demandeur, les essais de 1973 et de
1974 et leurs conséquences pour l'Australie constituent une atteinte aux
droits de celle-ci. Aussi, comme je l’ai dit précédemment, n’est-on pas
fondé à dire qu’une déclaration actuelle de la Cour allant dans le sens de
la requête ne ferait rien d'autre qu’offrir la base nécessaire au prononcé
d’une injonction. Une demande de réparation portant sur les événements
survenus depuis le dépôt de la requête et sur les conséquences des essais de
1973 et de 1974 ne transformerait pas le différend qui existait à la date du
dépôt de la requête en un autre différend dont le caractère ne serait pas
le même: elle ne transformerait pas non plus profondément le caractère
de l'affaire par voie de modifications apportées aux conclusions, pour
reprendre l'expression utilisée par la Cour dans l'affaire de la Société
commerciale de Belgique (C.P.J.I. série A/B n° 78, p. 173). Au contraire,
elle répondrait à l'observation faite par la Cour en cette affaire, selon
laquelle la faculté laissée aux Parties de modifier leurs conclusions jusqu’à
la fin de la procédure orale doit être comprise d’une manière raisonnable
et sans porter atteinte aux dispositions du Statut ou du Règlement de la
Cour (op. cit.).

Cette faculté du demandeur de faire figurer dans ses conclusions finales
une demande de réparation du genre de celle que j’ai indiquée montre
qu’une déclaration de la Cour conforme a la requéte, mais rendue plus
précise par une référence aux essais nucléaires de 1973 et de 1974 et a
leurs conséquences, pourrait avoir des effets sur les intéréts ou les relations
juridiques des Parties. A mon avis, on ne saurait dire qu’une telle déclara-
rion de la Cour sortirait du cadre de sa fonction judiciaire ou serait sans
utilité. Elle porterait sur une question de fond. La Cour pourrait aussi

203
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 453

selon moi ordonner une réparation sous une forme ou une autre si elle
était saisie d’une demande en ce sens. En fait, si le demandeur obtenait
gain de cause sur le fond, on pourrait fort bien attendre de la Cour
qu’elle ordonne quelque mesure corrective concernant les essais effectués
en 1973 et en 1974 et leurs conséquences.

Quoi qu’il en soit, et indépendamment de toute demande nouvelle de
réparation qui figurerait dans les conclusions finales du demandeur, si
celui-ci réussissait à faire admettre la légitimité du fond de sa requête sur
une ou plusieurs des trois premières bases invoquées, la Cour serait
fondée à faire dans le cadre de sa fonction judiciaire, relativement à cette
base ou ces bases de la demande, une déclaration comportant éventuelle-
ment une référence précise aux conséquences ayant résulté en Australie
des séries d’essais effectuées par la France en 1973 et 1974. Mis à part le
problème du préjudice éventuellement causé par ces séries d’essais de
1973 et de 1974, une telle déclaration pourrait servir à fonder une action
ultérieure de l'Australie contre la France, relativement aux essais d'armes
nucléaires effectués antérieurement dans le Pacifique Sud.

Dans l'affaire du Cameroun septentrional (supra) la Cour a déclaré:

«La fonction de la Cour est de dire le droit, mais elle ne peut
rendre des arrêts qu’à l’occasion de cas concrets dans lesquels il
existe, au moment du jugement, un litige réel impliquant un conflit
d'intérêts juridiques entre les parties. L’arrét de la Cour doit avoir
des conséquences pratiques en ce sens qu’il doit pouvoir affecter les
droits ou obligations juridiques existants des parties, dissipant ainsi
toute incertitude dans leurs relations juridiques. »(C.L.J/. Recueil 1963,
p. 33-34.)

La Cour a aussi déclaré:

«Au surplus, la Cour observe que, si, dans un jugement déclara-
toire, elle définit une régle de droit international coutumier ou inter-
préte un traité restant en vigueur, l'arrêt qu’elle rend demeure
applicable dans l'avenir.»

Si le demandeur réussissait à faire admettre le bien-fondé d’une ou
plusieurs des trois premières bases de sa demande, il serait établi qu’il
existait entre l’Australie et la France un différend dans lequel elles se
contestaient réciproquement un droit, que l'Australie revendiquait
valablement le droit ou les droits visés dans la déclaration de la Cour et
que la France y a porté atteinte. En déclarant dans son arrêt que telle est
la situation, j'estime que la Cour irait dans le sens des passages que j'ai
cités. Dans cet arrêt, la Cour dirait le droit à l’occasion d’un cas concret,
dans lequel les Parties demeurent en litige quant à leurs droits respectifs.
La déclaration de la Cour affecterait les droits et obligations juridiques
existants des Parties. En outre, la Cour définirait une règle de droit inter-
national coutumier concernant la souveraineté territoriale du demandeur
en tant qu’Etat membre de la communauté internationale.

En rendant un arrêt par lequel elle se déclarerait compétente, la Cour

204
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 454

déciderait implicitement que l’Acte genéral est toujours en vigueur et
qu’il existe entre les Parties un différend dans lequel elles se contestent
réciproquement un droit au sens de l’article 17 de l’Acte général. Ainsi la
Cour donnerait une interprétation de l’article 17. Dès lors la Cour pour-
rait valablement faire une déclaration qui produirait des effets juridiques.

Si la Cour admettait aussi le bien-fondé de la quatrième base de l’argu-
mentation du demandeur, elle dirait là encore le droit à l’occasion d’un
cas concret dans lequel les parties restent en litige et elle définirait une
règle de droit international coutumier, et les autres observations que je
viens de faire seraient applicables.

Je pense qu’on aboutirait à ces résultats même si la Cour, dans l’exer-
cice de son pouvoir d’appréciation, s’abstenait de prononcer immédiate-
ment une injonction. La Cour pourrait agir ainsi parce qu'elle aurait la
certitude que la France ne ferait plus exploser d’engins nucléaires ni ne
procéderait plus à des essais d’armes dans l’atmosphère du Pacifique Sud,
certitude fondée sur la conviction que la France soit serait déjà décidée à
ne plus le faire, soit respecterait la déclaration de droit faite par la Cour
en la matière. Mais si elle le jugeait utile, je pense que la Cour serait
néanmoins fondée en droit à prononcer une injonction. Un tribunal est
seul juge de l’opportunité d’ordonner de ne pas faire quelque chose
lorsqu'il a la certitude que même en l’absence d’une telle injonction
l'action visée n’aura pas lieu.

Enfin, la voie que la Cour a suivie pour aboutir à son arrêt ne s'appuie
sur aucun précédent. A mon sens l’affaire du Cameroun septentrional
(supra) ne saurait être invoquée pour justifier l'arrêt. Dans cette affaire,
la Cour a dit au moment où elle a rendu son arrêt qu’elle ne pouvait
accorder au requérant ce qu’il demandait dans sa requête. La Cour était
priée de déclarer qu’il y avait eu violation d’un accord de tutelle qui
avait cessé d’être en vigueur un jour ou deux après le dépôt de la requête.
La Cour a jugé qu’une déclaration énongant que cet accord avait été violé
pendant la période où il était en vigueur ne pouvait avoir aucun effet entre
les Parties puisque aucune réparation n’était demandée.

Dans son opinion individuelle, sir Gerald Fitzmaurice a émis l’avis
que dès le début de l'instance il n'existait pas de différend justiciable. Sir
Gerald a soutenu qu'il ressortait clairement des termes de la requête que
la Cour n’était pas en mesure de rendre en l'espèce une décision affectant
les rapports juridiques des Parties; dès lors, selon la définition qu'il avait
adoptée en l'affaire, il n'existait pas véritablement de différend. Sir
Gerald s’est exprimé dans son opinion (C.I.J. Recueil 1963, p. 111) dans
les termes que j'ai déjà cités.

La différence entre la situation existant dans la présente espèce et celle
de l'affaire du Cameroun septentrional est évidente. Même ceux qui
admettent le bien-fondé de la décision rendue par la Cour dans l'affaire
du Cameroun septentrional ne sauraient trouver selon moi dans cette
affaire une justification du présent arrêt.

A mon avis, il n’est pas loisible à la Cour de refuser de trancher un
différend qui lui a été soumis lorsqu'elle a compétence pour en connaître.

205
ESSAIS NUCLÉAIRES (OP. DISS. BARWICK) 455

L'article 38 de son Statut paraît lui faire obligation de se prononcer. L’af-
faire du Cameroun septentrional n’intéresse tout au plus qu’un domaine très
restreint dans lequel la Cour ne peut valablement rendre aucune décision.

Bien entendu, si le différend pour lequel on cherche à établir la compé-
tence de la Cour se trouve résolu, il ne peut plus faire l’objet d’aucun
règlement judiciaire. L’arrêt rendu en la présente espèce ne saurait donc
se justifier que si le différend juridique entre les Parties concernant leurs
droits respectifs est résolu et a cessé d'exister.

Mais pour tous les motifs que j’ai exposés, rien ne permet de dire que le
différend dans lequel les Parties se contestaient réciproquement un droit
est résolu ou a cessé d’exister, ni que la Cour ne pouvait pas, dans les
circonstances de espèce, rendre valablement une décision ayant effet
entre les Parties. À mon avis, la requête n’est pas devenue «sans objet ».

(Signé) G. E. BARWICK.

206
